Exhibit 10.1

 

EXECUTION VERSION

 

LETTER OF CREDIT REIMBURSEMENT AGREEMENT, dated as of September 18, 2014, among
DYNEGY INC., a Delaware corporation, as account party (the “Account Party”),
MACQUARIE BANK LIMITED, a bank incorporated under the laws of Australia, as
issuing bank (in such capacity, together with its successors and assigns in such
capacity, the “Issuing Bank”) and MACQUARIE ENERGY LLC, a Delaware limited
liability company (the “Lender”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, (i) the Account Party, Credit Suisse AG, Cayman Islands Branch, as
administrative agent (the “Credit Agreement Administrative Agent”) and the
lenders from time to time party thereto entered into that certain Credit
Agreement, dated as of April 23, 2013 (as amended prior to the date hereof and,
for all purposes of Article IV, as amended, modified or waived from time to time
thereafter, the “Credit Agreement”), (ii) the Account Party, Credit Suisse AG,
Cayman Islands Branch, as collateral trustee for the First-Lien Secured Parties
(as defined in the Collateral Trust and Intercreditor Agreement) (the
“Collateral Trustee”) and the Credit Agreement Administrative Agent entered into
that certain Collateral Trust and Intercreditor Agreement, dated as of April 23,
2013 (as amended, modified or supplemented from time to time, the “Collateral
Trust and Intercreditor Agreement”) and (iii) the Account Party, the
subsidiaries of the Account Party from time to time party thereto and the
Collateral Trustee entered into that certain Guarantee and Collateral Agreement,
dated as of April 23, 2013 (as amended, modified or supplemented from time to
time, the “Guarantee and Collateral Agreement”) and the other Security Documents
(as defined in the Collateral Trust and Intercreditor Agreement);

 

WHEREAS, it is the intent of the parties hereto that in accordance with
Section 5.5 of the Collateral Trust and Intercreditor Agreement, this Agreement
shall constitute an Additional First-Lien Indebtedness Agreement (as defined in
the Collateral Trust and Intercreditor Agreement) and the Obligations shall
constitute Additional First-Lien Obligations (as defined in the Collateral Trust
and Intercreditor Agreement);

 

WHEREAS, the Account Party has requested that the Lender extend credit to the
Account Party in the form of an irrevocable standby letter of credit issued by
the Issuing Bank for the benefit of the Beneficiary in an amount not to exceed
Fifty-Five Million and 00/100 Dollars (U.S. $55,000,000.00) and subject to other
specific terms and conditions set forth herein and therein (such letter of
credit, as same may be amended, modified, extended or replaced from time to
time, the “Letter of Credit”).

 

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into this Agreement, the Account Party hereby agrees with the Lender as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.   Defined Terms.  The following terms shall have the following
meanings:

 

“Accession Agreement”: the Accession Agreement, dated as of the Effective Date,
among Lender, the Account Party, certain Subsidiaries of the Account Party and
the Collateral Trustee.

 

“Account Party”:  as defined in the preamble to this Agreement.

 

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the

 

--------------------------------------------------------------------------------


 

Person specified means any other Person which directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, such specified Person.  For the purposes of this definition, “Control”
(including, with correlative meanings, the terms “Controlling”, “Controlled by”
and “under common Control with”), means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise.

 

“Agreement”:  this Letter of Credit Reimbursement Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Application”:  an application, in such form as the Lender or the Issuing Bank
may specify as the form used by the Issuing Bank to request the Issuing Bank to
issue, extend or amend the Letter of Credit.

 

“Bankruptcy Law”: Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.,
as amended from time to time, or any similar federal or state or other law for
the relief of debtors.

 

“Beneficiary”: Duke Energy Corporation or any transferee of the Letter of Credit
in accordance with the express terms thereof, provided that the Issuing Bank
shall have received a duly executed and completed Request for Transfer of the
Letter of Credit with respect to any such transferee in the form attached as
Annex C to the Letter of Credit.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which the
commercial banks in New York City are authorized or required by law to close.

 

“Change in Law”: as defined in Section 3.7(a).

 

“Change of Control”: as defined in the Credit Agreement.

 

“Collateral”: as defined in the Credit Agreement.

 

“Collateral Trust and Intercreditor Agreement”: as defined in the Statement of
Purpose to this Agreement.

 

“Collateral Trustee”: as defined in the Statement of Purpose to this Agreement.

 

“Credit Agreement”:  as defined in the Statement of Purpose to this Agreement.

 

“Credit Agreement Administrative Agent”: as defined in the Statement of Purpose
to this Agreement.

 

“Credit Documents”:  this Agreement, the Letter of Credit and all Applications
relating to the Letter of Credit.

 

“Default”:  any of the events specified in Section 4.3 whether or not any
requirement set forth therein for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Dollars”, “$” and “US$”:  dollars in lawful currency of the United States of
America.

 

“Effective Date”:  the date of satisfaction of the conditions set forth in
Section 5.2, which date is September 18, 2014.

 

2

--------------------------------------------------------------------------------


 

“Equity Interests”:  shares of capital stock, partnership interest, membership
interest in a limited liability company, beneficial interests in a trust or
other equity interest in any Person, and any option, warrant or other right
entitling the holder thereof to purchase or otherwise acquire any such equity
interests.

 

“Event of Default”:  as defined in Section 4.3.

 

“Excluded Taxes”:  with respect to the Lender, the Issuing Bank or any other
recipient of any payment to be made by or on account of any obligation of the
Account Party hereunder or pursuant to any Credit Document, (a) income or
franchise taxes imposed on or measured by its net income or net profits, however
denominated, by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of the
Lender or the Issuing Bank, in which its applicable lending office is located,
or that are imposed by reason of any connection between the Lender, the Issuing
Bank or other recipient and any taxing jurisdiction other than a connection
arising solely by executing or entering into any Credit Document, receiving
payments thereunder or having been a party to, performed its obligations under,
or enforced, any Credit Document, (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a Foreign Lender, any U.S.
federal withholding tax or backup withholding that is imposed pursuant to laws
in effect at the time such Foreign Lender or other recipient becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 3.9(a), (d) in
the case of a Foreign Lender, any U.S. federal withholding tax or backup
withholding that is attributable to such Foreign Lender’s failure to comply with
Section 3.9(e), (e) any U.S. federal withholding tax imposed pursuant to FATCA
and (f) all penalties and interest on the foregoing amounts.

 

“Expiry Date”: 5:00 p.m. New York City time on the day that is (i) the one year
anniversary of the Issuance Date or (ii) if the Letter of Credit is extended in
accordance with Section 3.1 hereof, the two year or three year anniversary of
the Issuance Date, as applicable.

 

“FATCA”: Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986,
as amended from time to time (as of the date hereof or any amended or successor
provision that is substantively comparable and not materially more onerous to
comply with) and any regulations or the official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Foreign Lender”: any Person that is not a “United States person” within the
meaning of Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended, and who receives a payment from the Account Party pursuant to a Credit
Document.

 

“GAAP”:  those generally accepted accounting principles in the United States as
in effect from time to time.

 

“Governing Documents”:  collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement, trust
indenture or other formation or constituent documents of such Person.

 

“Governmental Authority”:  the government of the United States of America or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority,

 

3

--------------------------------------------------------------------------------


 

instrumentality, regulatory board, court, tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of, or pertaining to, government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee and Collateral Agreement”: as defined in the Statement of Purpose to
this Agreement.

 

“Guaranteed Contracts”: (a) the Lease Agreement dated as of April 1, 1999
between the San Diego Unified Port District and Duke Energy South Bay, LLC;
(b) the Environmental Remediation Agreement dated as of April 22, 1999 between
the San Diego Unified Port District and Duke Energy South Bay, LLC; (c) the
“Contract and Permit Rights Assignment” and “Property Escrow Agreement” each as
defined in the Guaranty of Contract and Permit Rights Assignment and Property
Escrow Agreement dated as of April 22, 1999 by Duke Capital Corporation in favor
of the San Diego Unified Port District; (d) each “Contract” as defined in the
Guaranty dated December 11, 1998 by Duke Capital Corporation in favor of the San
Diego Gas & Electric Company; (e) each “Project Document” as defined in the
Guaranty (Moss Landing) dated November 18, 1997 by Duke Capital Corporation in
favor of the Pacific Gas & Electric Company; (f) each “Project Document” as
defined in the Guaranty (Morro Bay) dated November 18, 1997 by Duke Capital
Corporation in favor of the Pacific Gas & Electric Company; and (g) each
“Project Document” as defined in the Guaranty (Oakland) dated November 18, 1997
by Duke Capital Corporation in favor of the Pacific Gas & Electric Company; in
each case, as the foregoing are amended, modified, waived or supplemented from
time to time.

 

“Indemnified Taxes”:  (a) Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Account
Party hereunder or under any other Credit Document and (b) to the extent not
otherwise described in (a), Other Taxes that are not Excluded Taxes.

 

“Issuance Date”:  the date of issuance of the Letter of Credit by the Issuing
Bank, which date shall be September 19, 2014.

 

“Issuance Fee”:  as defined in Section 3.7(e)(i).

 

“Issuing Bank”:  (x) as defined in the preamble to this Agreement, or (y) such
other financial institution reasonably acceptable to the Lender and Account
Party, and accepted by the beneficiary of the Letter of Credit, which agrees to
issue the Letter of Credit hereunder.

 

“L/C Disbursement”:  a payment or disbursement made by the Issuing Bank pursuant
to the Letter of Credit.

 

“L/C Fee Payment Date”:  no later than the third Business Day of each April,
July, October and January and the Termination Date.

 

“L/C Obligations”:  as defined in Section 3.2(a).

 

“Lender”:  as defined in the preamble to this Agreement.

 

“Letter of Credit”:  as defined in the Recitals hereto and substantially in the
form of Exhibit C hereto or such other form as is reasonably requested by the
Account Party and reasonably satisfactory to the Issuing Bank, as such letter of
credit may be amended, replaced, renewed or extended from time to time in
accordance with the terms hereof.

 

4

--------------------------------------------------------------------------------


 

“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

 

“Material Adverse Effect”: (a) materially adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Account Party and its Restricted Subsidiaries, taken as a whole,
(b) a material impairment of the ability of the Account Party or its Restricted
Subsidiaries to perform any of their material obligations under any Credit
Document or (c) a material impairment of the rights and remedies of or benefits
available to the Lender or the Issuing Bank under any Credit Document.

 

“Material Contracts”: (a) the Purchase and Sale Agreement dated as of January 8,
2006 by and between Duke Energy Americas, LLC, a Delaware limited liability
company, and LSP Bay II Harbor Holding, LLC, a Delaware limited liability
company; (b) the Lease Agreement dated as of April 1, 1999 between the San Diego
Unified Port District and Duke Energy South Bay, LLC; and (c) the Environmental
Remediation Agreement dated as of April 22, 1999 between the San Diego Unified
Port District and Duke Energy South Bay, LLC; in each case as the foregoing are
amended, modified, waived or supplemented from time to time.

 

“Material Indebtedness”: as defined in Section 4.3(f).

 

“Non-Recourse Debt”: as defined in the Credit Agreement.

 

“Obligations”:  (a) all L/C Obligations and all other obligations of the Account
Party under this Agreement or in connection with the Letter of Credit and
(v) all other reasonable and documented out-of-pocket expenses (including
reasonable attorney’s fees and disbursements), charges and other amounts, in
each case owing by the Account Party to the Lender or the Issuing Bank under
this Agreement, the Letter of Credit or any of the other Credit Documents, of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter incurred, liquidated or
unliquidated.

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Credit Document (except any
such Taxes imposed with respect to an assignment, other than an assignment made
at the Account Party’s request).

 

“Outstanding Amount”: at any time, the sum of, without duplication, (a) the
Dollar amount of the Stated Amount of the Letter of Credit outstanding at such
time plus (b) the Dollar amount of the aggregate principal amount of all L/C
Disbursements at such time for which the Lender has not been reimbursed.

 

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Property”:  of any Person means, any right or interest in or to any type of
real, personal, tangible, intangible or mixed property or asset of any kind
whether or not included in the most recent consolidated balance sheet of such
Person and its Restricted Subsidiaries under GAAP, including Equity Interests.

 

5

--------------------------------------------------------------------------------


 

“Register”:  as defined in Section 7.14.

 

“Related Person”:  each of the Lender’s and the Issuing Bank’s Affiliates, and
each of the Lender’s and the Issuing Bank’s and its respective Affiliates’
successors and assigns, and all partners, directors, officers, employees,
agents, members, Controlling Persons, trustees, administrators, managers and
representatives of the foregoing Persons.

 

“Requirement of Law”:  as to any Person, the Governing Documents of such Person,
and any law, statute, treaty, rule, regulation, official directive, order,
decree, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

 

“Responsible Officer”: of any Person shall mean any executive officer or chief
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Subsidiary”: any Subsidiary of the Account Party other than an
Unrestricted Subsidiary.

 

“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on April 23, 2013.

 

“Stated Amount”:  the maximum Dollar amount from time to time available to be
drawn under the Letter of Credit, determined without regard to whether any
conditions to drawing could then be met.

 

“Subsidiary”:  as defined in the Credit Agreement.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date”: the later of (x) the Expiry Date and (y) the date upon which
the Obligations (other than contingent indemnification obligations and undrawn
amounts with respect to a then outstanding Letter of Credit which have either
been cash collateralized or otherwise backstopped in a manner satisfactory to
the Lender in its reasonable discretion) have been indefeasibly paid in full in
cash.

 

“Undrawn Fee”:  as defined in Section 3.7(e)(ii).

 

“Unrestricted Subsidiary”: as defined in the Credit Agreement.

 

SECTION 1.2.   Rules of Interpretation.

 

(i)                                     The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and section and paragraph references are to this Agreement unless
otherwise specified.

 

(ii)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II
CREDIT SUPPORT

 

SECTION 2.1.   Existing Credit Support.  The Account Party agrees that, as a
condition to issuing the Letter of Credit and as security for the payments of
the Obligations, it shall, and shall cause its Subsidiaries who are party to the
Collateral Trust and Intercreditor Agreement to, on the Effective Date, execute
the Accession Agreement.  The Account Party represents and warrants that upon
the execution and delivery of the Accession Agreement the guarantees, pledges,
grants of security interests and other obligations provided as credit support
for the obligations referenced in the Collateral Trust and Intercreditor
Agreement (and other documents related thereto) shall provide equal and ratable
credit support for the Obligations in accordance with the terms of the
Collateral Trust and Intercreditor Agreement.

 

ARTICLE III
LETTER OF CREDIT

 

SECTION 3.1.   Letter of Credit Issuance and Expiry Date.  Subject to the terms
and conditions hereof, the Lender agrees to cause the Issuing Bank to issue the
Letter of Credit for the account of the Account Party.  The Letter of Credit
will (i) be denominated in Dollars, (ii) be limited to draws for credit support
obligations specifically listed on an annex thereto, (iii) be subject to a
reduction in the Stated Amount as expressly provided therein, and (iv) expire on
the Expiry Date; provided, however, the Account Party may request up to two
(2) one-year extensions of the Expiry Date by delivering to the Lender at its
address for notices specified herein an Application therefor, completed to the
reasonable satisfaction of the Lender, and such other certificates, documents
and other papers and information as the Lender may reasonably request.  Such
Application shall be received by the Lender at least 120 days before the
applicable Expiry Date and the Lender will inform the Account Party no later
than 90 days before the applicable Expiry Date whether it elects to extend the
Expiry Date of the Letter of Credit for an additional one year term.  The option
to extend the Expiry Date of the Letter of Credit shall be within the Lender’s
sole discretion.  If the Lender agrees to any such extension, upon the request
of the Account Party, it shall cause the Issuing Bank to issue a replacement
Letter of Credit (in substantially identical form to the then outstanding Letter
of Credit (except as otherwise mutually agreed by the Account Party and the
Issuing Bank) but with a stated expiration date which is the same as the
extended Expiry Date in accordance with the proviso to the first sentence of
this Section 3.1) in exchange for the existing Letter of Credit.  For the
avoidance of doubt, in the event the Stated Amount of the Letter of Credit is
reduced as set forth in this Section 3.1(iii), such reduction shall be permanent
and in no case will the Stated Amount thereafter be increased without the prior
written consent of the Issuing Bank and the Lender (which consent may be
withheld, conditioned or delayed in the sole discretion of the Issuing Bank and
the Lender).

 

SECTION 3.2.   L/C Obligations of the Account Party.  (a) The Account Party
agrees to reimburse the Lender no later than 1:00 p.m.(New York City time) on
the next Business Day after which the Lender notifies the Account Party of the
date and amount of an L/C Disbursement for the amount of the L/C Disbursement
(all of the obligations of the Account Party to reimburse the Lender for any L/C
Disbursement are collectively referred to herein as “L/C Obligations”); provided
that any failure to give or delay in giving such notice shall not relieve the
Account Party of its obligation to reimburse the Lender with respect to such L/C
Obligations.  The Issuing Bank acknowledges and agrees that any reimbursement of
the Lender by the Account Party pursuant to this Section 3.2 shall satisfy in
full any claims for reimbursement it has under the Letter of Credit.  Each such
payment shall be made to the Lender at its address for notices specified herein
(or via wire transfer instructions provided by the Lender as set forth on
Schedule A, as such Schedule A may be updated from time to time by the Lender)
in Dollars and in immediately available funds. Until an L/C Obligation shall
have been reimbursed in full,

 

7

--------------------------------------------------------------------------------


 

interest shall be payable on such unreimbursed L/C Obligation at the rate per
annum equal to 4.75%.  All such interest shall be payable on demand and shall be
computed on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring the period for
which such interest or fees are payable.

 

(b)                                 The responsibility of the Issuing Bank to
the Account Party in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit. 
For the avoidance of doubt, the Lender shall have no responsibility to the
Account Party in connection with any draft presented for payment under the
Letter of Credit.

 

(c)                                  The Lender shall promptly after receipt
thereof, provide to the Account Party copies of any certificate of reduction,
certificate of drawing or request for transfer it, the Issuing Bank receives
from the Beneficiary.

 

SECTION 3.3.   Obligations Absolute.  The Account Party’s obligations under
Section 3.2 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Account Party may have or may have had against the Lender, the Issuing Bank, the
beneficiary of the Letter of Credit or any other Person.  The Account Party also
agrees with the Lender and the Issuing Bank that neither the Lender, the Issuing
Bank nor any Related Person shall be responsible for, in the absence of its
willful misconduct, bad faith or gross negligence (as determined by a final,
non-appealable decision of a court of competent jurisdiction), and the Account
Party’s L/C Obligations under Section 3.2 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Account Party and the beneficiary of
the Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Account Party against any
beneficiary of such Letter of Credit or any such transferee.  Neither the
Lender, the Issuing Bank nor any Related Party shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with the Letter of Credit,
except for errors or omissions found by a final, non-appealable decision of a
court of competent jurisdiction to have resulted from willful misconduct, bad
faith or gross negligence of the Lender, the Issuing Bank or any such Related
Party.

 

SECTION 3.4.   Applications.  To the extent that any provision of any
Application related to the Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.

 

SECTION 3.5.   Records.  The Lender shall maintain the following records with
respect to the Letter of Credit:

 

(a)                                 the date of issuance, amendment, extension
or renewal and expiration thereof;

 

(b)                                 the Stated Amount thereof; and

 

(c)                                  the date and amount of all payments and
drawings made thereunder.

 

The Lender shall make copies of such records available to the Account Party upon
its reasonable request.

 

8

--------------------------------------------------------------------------------


 

SECTION 3.6.   No Liability.  The Account Party agrees that, except as expressly
set forth in Section 3.2(b), neither Lender, the Issuing Bank nor any of its
Related Persons will assume liability in connection with the Letter of Credit,
or be responsible for any claim with respect thereto, including, without
limitation:

 

(a)                                 the use which may be made of the Letter of
Credit;

 

(b)                                 any acts or omissions of the beneficiary of
the Letter of Credit, including the application of any payment made to such
beneficiary;

 

(c)                                  the validity, correctness, genuineness or
legal effect of any document or instrument relating to the Letter of Credit,
even if such document or instrument should in fact prove to be in any respect
invalid, insufficient, inaccurate, fraudulent or forged;

 

(d)                                 payment by the Lender or the Issuing Bank of
any draft which does not comply with the terms of the Letter of Credit, unless
such payment results from the gross negligence, bad faith or willful misconduct
of such Person;

 

(e)                                  the failure of any document or instrument
to bear any reference or adequate reference to the Letter of Credit;

 

(f)                                   any failure to note the amount of any
draft on the Letter of Credit or on any related document or instrument, except
to the extent such failure results from the gross negligence, bad faith or
willful misconduct of the Lender;

 

(g)                                  any failure of the beneficiary of the
Letter of Credit to meet the obligations of such beneficiary to either the
Account Party or any other Person; or

 

(h)                                 any failure by the Lender or the Issuing
Bank to make payment under the Letter of Credit as a result of any Requirement
of Law, control or restriction rightfully or wrongfully exercised or imposed by
any Governmental Authority.

 

SECTION 3.7.   Reserve Requirements; Change in Circumstances; Fees. 
(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law, rule, regulation or treaty or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (a “Change in Law”) shall (i) result in the imposition,
modification or applicability of any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by the Lender or any of its Affiliates, (ii) subject the Lender or any
of its Affiliates to any Tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments in respect thereof
(except for Indemnified Taxes or Other Taxes indemnified pursuant to Section 3.9
and the imposition of any Excluded Tax payable by the Lender or any of its
Affiliates), or (iii) result in the imposition on the Lender or any of its
Affiliates of any other condition resulting from entering into any of the Credit
Documents, and the result of any of the foregoing shall be to increase the cost
to the Lender or any of its Affiliates of issuing or maintaining the Letter of
Credit or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of reimbursement, interest or otherwise) by an amount
reasonably determined by the Lender to be material, then such additional amount
or amounts as will compensate the Lender or such Affiliate for such additional
costs or reduction shall be paid by the Account Party to the Lender upon demand
(in each case, so long as the Lender is requiring the payment of such additional
amounts from similarly situated account parties and borrowers with similar
provisions in their credit facilities).  “Change in Law” shall include all
requests, rules, guidelines or directives

 

9

--------------------------------------------------------------------------------


 

concerning capital adequacy and liquidity requirements issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy and liquidity
requirements promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities, in
each case pursuant to Basel III, regardless of the date adopted, issued,
promulgated or implemented.

 

(b)                                 If the Lender determines that the adoption
after the date hereof of any Change in Law regarding capital adequacy or
liquidity requirements, or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Lender (or any lending office of
the Lender) or any Affiliate of the Lender with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on the Lender’s capital or
on the capital of an Affiliate of the Lender, if any, as a consequence of any
Credit Document, to a level below that which the Lender or such Affiliate could
have achieved but for such adoption, change, compliance or other Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s Affiliates with respect to capital adequacy and liquidity requirements)
by an amount reasonably determined by the Lender to be material, then from time
to time such additional amount or amounts as will compensate the Lender for such
reduction will be paid by the Account Party to the Lender upon demand (in each
case, so long as the Lender is requiring the payment of such additional amounts
from similarly situated account parties and borrowers with similar provisions in
their credit facilities).

 

(c)                                  A certificate of the Lender setting forth
such amount or amounts as shall be necessary to compensate the Lender or its
Affiliate, as applicable, as specified in paragraph (a) or (b) above, as the
case may be, shall be delivered to the Account Party and shall be conclusive
absent manifest error.  The Account Party shall pay the Lender the amount shown
as due on any such certificate delivered by the Lender within 15 days after its
receipt of the same.

 

(d)                                 Failure on the part of the Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of the Lender’s right to demand compensation with
respect to such period or any other period; provided, however, that the Lender
shall not be entitled to compensation under this Section 3.7 for any costs
incurred or reductions suffered with respect to any date unless the Lender shall
have notified the Account Party in writing that it will demand compensation for
such costs or reductions under paragraph (c) above and such notice shall have
been provided not more than 90 days after the later of (i) such date and
(ii) the date on which it shall have become aware of such costs or reductions.

 

(e)                                  Fees.                     (i)  The Account
Party will pay to the Lender an issuing fee in respect of the Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum of 0.25% (computed on the basis of a year
consisting of 360 days) on the average daily Stated Amount of such Letter of
Credit (the “Issuance Fee”), which shall be payable quarterly in arrears on each
L/C Fee Payment Date (with respect to the immediately preceding calendar quarter
(or, if shorter (x) the portion of such preceding calendar quarter beginning on
the Issuance Date and ending on the last day of such calendar quarter or (y) in
the case where the L/C Fee Payment Date is the Termination Date, the portion of
the respective calendar quarter ended on such date) in the case of each such L/C
Fee Payment Date).

 

(ii)                                  The Account Party will pay to the Lender a
fee in respect of the Letter of Credit for the period from and including the
date of issuance of such Letter of Credit to and including the date of

 

10

--------------------------------------------------------------------------------


 

termination or expiration of such Letter of Credit, computed at a rate per annum
of 2.75% (computed on the basis of a year consisting of 360 days) on the daily
Stated Amount of such Letter of Credit (the “Undrawn Fee”), which shall be
payable quarterly in arrears on each L/C Fee Payment Date (with respect to the
immediately preceding calendar quarter (or, if shorter (x) the portion of such
preceding calendar quarter beginning on the Issuance Date and ending on the last
day of such calendar quarter or (y) in the case where the L/C Fee Payment Date
is the Termination Date, the portion of the respective calendar quarter ended on
such date) in the case of each such L/C Fee Payment Date).

 

(iii)                               On the Effective Date the Account Party will
pay to the Lender a facility fee, (the “Facility Fee”), in cash, in an amount
equal to 1% of the Stated Amount as then in effect.  If Account Party requests
an extension of the Expiry Date of the Letter of Credit at least 120 days prior
to the first anniversary of the Issuance Date pursuant to Section 3.1 hereof and
the Lender does not grant such extension request (including, without limitation,
by reason of not being satisfied with any items required to be reasonably
satisfactory to it) Lender will refund to the Account Party, at the time it
rejects the request or, if not granted within 90 days before the applicable
Expiry Date, on such 90th preceding date, in cash, fifty percent (50.0%) of the
Facility Fee paid to the Lender.

 

SECTION 3.8.   Applicability of ISP98.  Unless otherwise expressly agreed by the
Lender and the Account Party, when the Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to the Letter of Credit.

 

SECTION 3.9.   Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Account Party hereunder or under any other Credit Document
shall be made free and clear of and without deduction or withholding for any
Taxes; provided, that, if any Indemnified Taxes shall be required to be deducted
or withheld from such payments, then (i) the sum payable by the Account Party
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) the Lender or other recipient of such payment, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) the Account Party shall make
such deductions or withholdings and (iii) the Account Party shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 Without limiting the provisions of paragraph
(a) above, the Account Party shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  The Account Party shall indemnify the
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes by or on account of any obligation of the Account Party
hereunder or under any other Credit Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Account Party by the Lender shall be conclusive absent manifest
error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes by the Account Party to a Governmental Authority, the Account
Party shall deliver to the Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of

 

11

--------------------------------------------------------------------------------


 

the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

 

(e)                                  Any Foreign Lender or other recipient that
is entitled to an exemption from or reduction of withholding Tax or backup
withholding with respect to payments under any Credit Document shall deliver to
the Account Party, at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law and
reasonably requested by the Account Party as will permit such payments to be
made without or at a reduced rate of withholding or backup withholding.  In
addition, any Foreign Lender or other recipient, if reasonably requested by the
Account Party, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Account Party as will enable the Account
Party to determine whether or not such Foreign Lender or other recipient is
subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, any Foreign Lender or other recipient
shall deliver to the Account Party (in such number of copies as shall be
requested by the Account Party) on or prior to the date on which such Foreign
Lender or other recipient receives a payment pursuant to a Credit Document (and
from time to time thereafter promptly upon the expiration, obsolescence or
invalidity of any previously delivered form or information or upon the request
of the Account Party, but in each case only if such Foreign Lender or other
recipient is legally entitled to do so), whichever of the following is
applicable:

 

(i)                                     duly completed copies of IRS Form W-8BEN
or IRS Form W-8-BEN-E claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party and such W-8BEN or W-BEN-E
shall establish (x) with respect to payments of interest under any Credit
Document an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or IRS
Form W-8-BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)                                  executed originals (or a scanned pdf copy
of an executed originals) of IRS Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under 881(c) of the Internal
Revenue Code of 1986, as amended from time to time, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10-percent shareholder” of the Account Party within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”), and (y) executed originals (or a scanned pdf
copy of an executed originals) of IRS Form W-8BEN or IRS Form W-8-BEN-E, or

 

(iv)                              to the extent a Foreign Lender or other
recipient is not the beneficial owner of the payments received by such Person
under any Credit Document, executed originals (or a scanned pdf copy of executed
originals) of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or IRS Form W-8-BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption,

 

12

--------------------------------------------------------------------------------


 

such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-4 on behalf of each such direct or indirect partner.

 

(f)                                   If Lender is not a Foreign Lender, Lender
shall deliver to the Account Party (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Person becomes
the Lender under this Agreement (and from time to time thereafter promptly upon
the expiration, obsolescence or invalidity of any previously delivered form or
information or upon the request of the Account Party, but in each case only if
such Lender is legally entitled to do so) duly completed copies of IRS Form W-9
or other forms or information establishing an exemption from U.S. backup
withholding.

 

(g)                                  If a payment made to the Lender or other
recipient under any Credit Document hereunder may be subject to U.S. federal
withholding tax under FATCA if the Lender or such recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), the Lender or other recipient shall deliver to the Account Party,
at the time or times prescribed by law and at such time or times reasonably
requested by Account Party, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Account
Party to comply with its withholding obligations, to determine that the Lender
or other recipient has complied with the Lender’s or other recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.9(g), the term “FATCA” shall
include any amendments to FATCA after the date hereof.

 

(h)                                 If the Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Account Party or with respect to which the
Account Party has paid additional amounts pursuant to this Section 3.9, it shall
pay to the Account Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Account Party
under this Section with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Account Party, upon the request of
the Lender, agrees to repay the amount paid over to the Account Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Account Party or any
other Person.

 

ARTICLE IV
COVENANTS AND EVENTS OF DEFAULT

 

SECTION 4.1.   Reporting Requirements. The Account Party hereby covenants and
agrees with the Lender and the Issuing Bank that, until the Termination Date,
the Account Party shall promptly provide to the Lender (i) any notice, report or
financial or operating information required to be delivered by it, directly or
indirectly to the Lenders (as defined in the Credit Agreement), under
Section 9.01(a), (b), (d) and (e) of the Credit Agreement as in effect on the
Effective Date, (ii) a copy of any material amendment or material notice
delivered by or to the Account Party under any of the Material Contracts,
(iii) notice of termination of any of the Material Contracts or Guaranteed
Contracts after the date hereof, and (iv) notice of any default or event of
default under any of the Guaranteed Contracts (including a description of the
nature thereof and any action the defaulting party intends to take to remedy
such event).  The obligations of the Account Party set forth in this Section 4.1
shall apply notwithstanding that the Credit Agreement may terminate.

 

13

--------------------------------------------------------------------------------


 

SECTION 4.2.   Other Covenants.  The Account Party agrees that, until the
Termination Date, it shall:

 

(a)                                 (i) (A) preserve, renew and keep in full
force and effect its organizational existence and (B) take all reasonable
actions to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect on the
business, operations or financial condition of the Account Party and its
Restricted Subsidiaries taken as a whole; and (ii) comply with all requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority except to the extent that failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
business, operations or financial condition of the Account Party and its
Restricted Subsidiaries taken as a whole;

 

(b)                                 furnish to the Lender prompt notice of the
occurrence of any Default or Event of Default promptly after any Responsible
Officer of the Account Party obtains knowledge thereof;

 

(c)                                  upon the exercise by the Lender of any
remedy pursuant to this Agreement or the other Credit Documents which requires
any consent, approval, recording qualification or authorization of any
Governmental Authority, the Account Party will execute and deliver, or will
cause the execution and delivery by its Restricted Subsidiaries of, all
applications, certifications, instruments and other documents and papers that
the Lender may be required to obtain from the Account Party or any of its
Restricted Subsidiaries for such governmental consent, approval, recording,
qualification or authorization; and

 

(d)                                 cause the Obligations to constitute senior
indebtedness (or the equivalent thereof) under each issue of Subordinated
Indebtedness (as defined in the Credit Agreement).

 

SECTION 4.3.   Events of Default.  In case of the happening of any of the
following events (each an “Event of Default”):

 

(a)                                The Account Party shall fail to pay any
amounts as required by Section 3.2(a), in each case when due in accordance with
the terms hereof, within three (3) Business Days after the Account Party shall
have received notice from the Lender to pay the respective L/C Obligations;

 

(b)                                Any representation or warranty made or deemed
made by the Account Party herein or in any other Credit Document or that is
contained in any certificate, document or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made;

 

(c)                                 The Account Party shall fail to make any
payment of any other amount hereunder (other than an amount referred to in
paragraph (a) above or payments required by Section 3.2(a)), after the Account
Party shall have received notice that the respective obligations are then due
and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

 

(d)                                The Account Party shall default in the
observance or performance of any other covenant or agreement contained in this
Agreement or any other Credit Document (other than as provided in paragraphs
(a) through (c) above), and such default shall continue unremedied for a period
of 30 days after notice thereof from the Lender;

 

14

--------------------------------------------------------------------------------


 

(e)                                 An Event of Default shall have occurred and
be continuing under the Credit Agreement;

 

(f)                                  (i) The Account Party or any Restricted
Subsidiary shall fail to pay any principal, interest or any other amount,
regardless of amount (beyond the period of grace, if any, provided therein), due
in respect of any indebtedness with an aggregate principal amount in excess of
$50,000,000 (such indebtedness, “Material Indebtedness”), when and as the same
shall become due and payable, or (ii) any other event or condition occurs, in
any such case, that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, but after giving effect to any required lapse of time) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such indebtedness if such sale or transfer is
permitted under the documents providing for such indebtedness;

 

(g)                                 (a)(i) A court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that is for relief against
the Account Party or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary in an involuntary case; (ii) appoints
a custodian of the Account Party or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary for all or substantially all
of the property of the Account Party or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, when
taken together, would constitute a Significant Subsidiary; or (iii) orders the
liquidation of the Account Party or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary, and, in each of clauses
(i), (ii) or (iii), the order or decree remains unstayed and in effect for at
least 60 consecutive days; or (b) the Account Party or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of Bankruptcy Law (i) commences a
voluntary case; (ii) consents to the entry of an order for relief against it in
an involuntary case; (iii) consents to the appointment of a custodian of it or
for all or substantially all of its property; (iv) makes a general assignment
for the benefit of its creditors;

 

(h)                                Any of the Credit Documents, the Collateral
Trust and Intercreditor Agreement, the Guaranty and Collateral Agreement or the
Accession Agreement shall cease, for any reason (other than in accordance with
the express terms thereof), to be in full force and effect, or the Account Party
shall so assert, or the Security Documents (as defined in the Credit Agreement)
are for any reason (other than in accordance with the express terms thereof)
unenforceable with respect to any material portion of the Collateral;

 

(i)                                     One or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (excluding therefrom any
amount covered by insurance) shall be rendered against the Account Party or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of at least 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Account Party or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted

 

15

--------------------------------------------------------------------------------


 

Subsidiaries that, when taken together, would constitute a Significant
Subsidiary to enforce any such judgment; provided that this clause (h) shall not
apply to any Non-Recourse Debt of the Account Party and the Restricted
Subsidiaries (except to the extent that the Account Party or any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary) that are not parties to such Non-Recourse Debt is then directly or
indirectly liable, including pursuant to any contingent obligation, for any such
Non-Recourse Debt that is Indebtedness for borrowed money thereunder and such
liability, individually or in the aggregate, exceeds $50,000,000; or

 

(j)                                    A Change of Control shall occur;

 

then, and in every such event and at any time thereafter during the continuance
of such event, the Lender may declare all Obligations outstanding under the
Credit Documents to be forthwith due and payable in whole or in part, whereupon
such Obligations so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Account Party accrued hereunder, shall be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived anything contained herein to the contrary
notwithstanding.  It is understood that if any such event is an Event of Default
specified in paragraph (g) above shall occur with respect to the Account Party,
the actions specified above shall occur automatically and without any
requirement of notice or otherwise.

 

ARTICLE V
CONDITIONS

 

SECTION 5.1.   Conditions to Initial Issuance of the Letter of Credit.  The
obligation of the Lender to cause the Issuing Bank to issue the Letter of Credit
on the Issuance Date is subject to the following conditions precedent and the
conditions precedent set forth in Section 5.2:

 

(a)                                 Each of the representations and warranties
contained in Article VI shall be true and correct in all material respects on
and as of the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date; provided that to the extent such
representation and warranty is qualified as to materiality, such representation
and warranty shall be true and correct in all respects.

 

(b)                                 On the Effective Date and at the time of and
immediately after the issuance of the Letter of Credit, no Default or Event of
Default (each as defined in the Credit Agreement) and no Default or Event of
Default hereunder shall have occurred and be continuing.

 

(c)                                  On the Effective Date, no breach or default
under any of the Guaranteed Contracts shall have occurred and be continuing
which would entitle the Beneficiary to make a Demand for Payment (as defined in
the Letter of Credit).

 

(d)                                 The Account Party shall have delivered to
the Lender the information contemplated by Section 3.1.

 

Any amendment or extension of the Letter of Credit shall be deemed to constitute
a representation and warranty by the Account Party on the date of such amendment
or extension as to the matters specified in paragraphs (a) and (b) of this
Section 5.1.

 

16

--------------------------------------------------------------------------------


 

SECTION 5.2.   Effective Date.  This Agreement shall become effective upon the
satisfaction of the conditions set forth in Section 5.1 and the following
conditions precedent (the “Effective Date”):

 

(a)                                 Lender shall have received this Agreement,
executed and delivered by a duly authorized officer of the Account Party.

 

(b)                                 Lender shall have received the Accession
Agreement, executed and delivered by duly authorized officers of the Account
Party, the Subsidiaries of the Account Party who are party to the Collateral
Trust and Intercreditor Agreement and the Collateral Trustee.

 

(c)                                  Lender shall have received an opinion,
addressed to the Lender dated the Effective Date, from White & Case LLP, special
New York counsel to the Account Party in substantially the form of Exhibit A
hereto.

 

(d)                                 Lender shall have received from the Account
Party, a closing certificate, dated the Effective Date, in substantially the
form of Exhibit B hereto.

 

(e)                                  Lender shall have received the fees
described in Section 3.7(e) that are due and payable on the Effective Date.

 

(f)                                   Lender shall have received reimbursement
of all reasonable and documented out-of-pocket expenses (including the
reasonable fees, disbursements and other charges of Locke Lord LLP as outside
counsel to the Lender) invoiced one Business Day prior to the Effective Date and
payable by the Account Party in connection with the transactions contemplated by
this Agreement.

 

(g)                                  Lender shall have received all
documentation and other information reasonably required by Lender and the
Issuing Bank as required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
United States PATRIOT Act.

 

(h)                                 Lender shall have received (i) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of the Account Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of the Account Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of the Account
Party dated the Effective Date and certifying (A) that attached thereto is a
true and complete copy of the bylaws of the Account Party as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of the
Account Party authorizing the execution, delivery and performance of this
Agreement and the Credit Documents to which such Person is a party and the
provision of credit hereunder and thereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate or articles of incorporation or organization of the Account
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing this
Agreement or any Credit Document or any other document delivered in connection
herewith on behalf of the Account Party and its applicable Subsidiaries; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the

 

17

--------------------------------------------------------------------------------


 

certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lender may reasonably request.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

The Account Party represents and warrants to the Lender and the Issuing Bank on
the Effective Date:

 

(a)                                 It is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all necessary organizational powers and all government licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
it of this Agreement and the other Credit Documents to which it is a party are
within its organizational powers, have been duly authorized by all necessary
corporate action, require no approval, consent, exemption, authorization or
other action by or in respect of, or filing with, any governmental body, agency
or official and do not (i) contravene the terms of constituent documents of the
Account Party, (ii) contravene, violate, or otherwise constitute a default
under, any provision of applicable law or regulation or of constituent documents
of the Account Party, or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Account Party, in each case under this
clause (ii) in a manner that would reasonably be expected to have a Material
Adverse Effect on the business, operations or financial condition of the Account
Party and its Restricted Subsidiaries taken as a whole, or (iii) result in
(except as contemplated by the Collateral Trust and Intercreditor Agreement and
the related Security Documents (as defined in the Credit Agreement)) the
creation or imposition of any Lien on any asset of the Account Party or any of
its Restricted Subsidiaries.  The execution, delivery and performance of this
Agreement and the Credit Documents, and the issuance of the Letter of Credit
hereunder, do not, and will not, contravene, or constitute a default under, the
Credit Agreement, any of the other Credit Documents (as defined in the Credit
Agreement).

 

(c)                                  This Agreement and each Credit Document to
which it is a party constitutes a legal, valid and binding obligation of the
Account Party, enforceable against it in accordance with its terms, except to
the extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws generally
affecting creditor’s rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

 

(d)                                 No Default or Event of Default (each as
defined in the Credit Agreement), no Default or Event of Default hereunder has
occurred and is continuing or would result from the consummation of the
transactions contemplated hereby.

 

(e)                                  That, on the Effective Date only, (i) the
fair value of the property of the Account Party and its Restricted Subsidiaries,
taken as a whole, on a consolidated basis is greater than the total amount of
its liabilities, including, without limitation, contingent liabilities that are
probable and estimatable, of the Account Party and its Restricted Subsidiaries,
taken as a whole, on a consolidated basis, (ii) the present fair salable value
of the assets of the Account Party and its Restricted Subsidiaries, taken as a
whole, on a consolidated basis is not less than the amount that will be required
to pay the probably liability of the Account Party and its Restricted
Subsidiaries,

 

18

--------------------------------------------------------------------------------


 

taken as a whole, on a consolidated basis on their debts as they become absolute
and matured taking into account the possibility of refinancing such obligations
and selling assets, (iii) the Account Party and its Restricted Subsidiaries,
taken as a whole, on a consolidated basis do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay such
debts and liabilities as they mature, taking into account the possibility of
refinancing such obligations and selling assets and (iv) the Account Party and
its Restricted Subsidiaries are not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which their property would
constitute an unreasonably small capital.

 

(f)                                   (i) The audited consolidated balance sheet
of the Account Party at December 31, 2013 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of the
Account Party for the period ended on such date and (ii) the unaudited
consolidated balance sheet of the Account Party at March 31, 2014 and the
related unaudited consolidated statements of income and cash flows and changes
in shareholders’ equity of the Account Party for the period ended on such date,
in each case furnished to Lender on or prior to the Effective Date, present
fairly in all material respects the consolidated financial position of the
Account Party as of such date.  All such financial statements have been prepared
in accordance with GAAP consistently applied except to the extent provided in
the notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes.

 

(g)                                  Since December 31, 2013, no event, change
or condition has occurred that has had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1.   Method of Communication.  Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing.  Any
notice shall be effective if delivered by hand delivery or sent via electronic
mail (including a .pdf copy), recognized overnight courier service or certified
mail, return receipt requested, and shall be presumed to be received by a party
hereto (a) on the date of delivery if delivered by hand or sent by electronic
mail (including a .pdf copy), (b) on the second Business Day if sent by
recognized overnight courier service and (c) on the third Business Day following
the date sent by certified mail, return receipt requested.

 

SECTION 7.2.   Notices.  Notices to any party, including electronic mail, shall
be sent to it at the following addresses, or any other address as to which the
other party is notified in writing.

 

If to the Account Party:

Dynegy Inc.

 

601 Travis Street, Suite 1400

 

Houston, Texas 77002

 

Attn: General Counsel

 

Telephone: (713) 504-6400

 

Email:  Catherine.Callaway@dynegy.com

 

19

--------------------------------------------------------------------------------


 

If to the Lender:

Macquarie Energy LLC

 

One Allen Center, Level 31

 

Houston, Texas 77002

 

Attention: Legal Risk Management Division

 

Telephone: 713-275-6100

 

Email: FICCLegalHouston@macquarie.com

 

SECTION 7.3.   Amendments and Waivers.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the Account Party and Lender.

 

SECTION 7.4.   Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 7.5.   Integration.  This Agreement represents the complete agreement of
the Account Party, the Issuing Bank and the Lender with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Lender, the Issuing Bank or the Account Party relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents. In the event of any conflict between this Agreement (or
any portion thereof) and any other agreement now existing or hereafter entered
into, the terms of this Agreement shall prevail.

 

SECTION 7.6.   No Waiver; Cumulative Remedies.  Except as otherwise expressly
set forth herein, no failure to exercise and no delay in exercising, on the part
of the Lender, any right, remedy, power or privilege hereunder or under the
other Credit Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 7.7.   Payment of Expenses; Indemnity.  The Account Party will (a) pay
all reasonable and documented out-of-pocket expenses (including without
limitation, reasonable and documented fees and disbursements of one primary
counsel, and additional special or local counsel to the extent reasonably
necessary) incurred by the Lender and the Issuing Bank in connection with
(i) the negotiation, preparation, execution and delivery of this Agreement and
the other Credit Documents and any waiver, amendment or consent by the Issuing
Bank or the Lender relating to this Agreement or any other Credit Document and
(ii) the administration and enforcement of any rights and remedies under this
Agreement or any other Credit Document, and (b) defend, indemnify and hold
harmless the Lender and each of its Related Persons, from and against any
losses, penalties, fines, liabilities, judgments, settlements, damages, costs
and expenses, suffered on or after the Effective Date by any such Person in
connection with any claim, investigation, litigation or other proceeding
(whether or not any such Person is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with this Agreement, the
Letter of Credit or any other Credit Document, including without limitation,
reasonable and documented fees and disbursements of one primary counsel, and
additional special or local counsel to the extent reasonably necessary, to the
Lender, except to the extent that any of the foregoing are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of the party seeking
indemnification therefor.

 

20

--------------------------------------------------------------------------------


 

SECTION 7.8.   Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against the other party hereto and any of its Related Persons, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Letter of Credit or the use of the proceeds thereof.  The foregoing does not in
any way limit the indemnification obligations of the Account Party set forth in
Section 7.7 hereof.

 

SECTION 7.9.   Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Account Party, the Issuing Bank and the Lender and
their respective successors and assigns, except that the Account Party may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Lender and the Lender or the Issuing Bank may
not assign or transfer any of its rights under this Agreement without the prior
written consent of the Account Party.

 

SECTION 7.10.   Waivers of Jury Trial.  THE ACCOUNT PARTY, THE ISSUING BANK AND
THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
LETTER OF CREDIT OR OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR
THEREIN.

 

SECTION 7.11.   Set-off.  In addition to any rights and remedies of the Lender
provided by law, upon the occurrence and during the continuance of an Event of
Default, the Lender shall have the right, without prior notice to the Account
Party (any such notice being expressly waived by the Account Party to the extent
permitted by applicable law), upon any amount becoming due and payable (after
all applicable grace periods have expired) by the Account Party hereunder
(whether by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (including, but not limited to, general
or special, time or demand, provisional or final, but excluding fiduciary
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or any branch or
agency thereof to or for the credit or the account of the Account Party.  The
Lender agrees to notify promptly the Account Party after any such setoff and
application made by it; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

SECTION 7.12.   Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by PDF (or similar file) by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 7.13.   Section Headings.  The section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

SECTION 7.14.   Register.  The Account Party shall maintain a register for the
recordation of the name and address of the Issuing Bank, and the amounts of and
interest on the L/C Obligations owing to, the Lender or any Issuing Bank
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Account Party,
the Lender and the Issuing Banks shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as an Issuing Bank hereunder for
all purposes of this Agreement.  The Register shall

 

21

--------------------------------------------------------------------------------


 

be available for inspection by any Issuing Bank, at any reasonable time and from
time to time upon reasonable prior notice.

 

SECTION 7.15.   Submission to Jurisdiction.  Each of the parties hereto hereby
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement or any of the other Credit
Documents, or for recognition and enforcement of any judgment in respect
thereof, to, subject to Section 7.15(d) below, the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts, and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address referred to in Section 7.2; and

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right of Lender to bring any action or proceeding relating to this
Agreement or the Credit Documents in the courts of any other jurisdiction.

 

SECTION 7.16.   Governing Law.  This Agreement shall be governed by the law of
the State of New York.

 

SECTION 7.17.   USA PATRIOT Act.  The Lender hereby notifies the Account Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is, and
certain of its Affiliates are, required to obtain, verify and record information
that identifies the Account Party, which information includes the name and
address of the Account Party and other information that will allow such Persons
to identify the Account Party in accordance with the PATRIOT Act.

 

SECTION 7.18.   Survival.  The agreements and obligations contained in
Section 3.7, Section 3.9, Section 7.7, Section 7.8, Section 7.10, Section 7.15,
Section 7.16, this Section 7.18 and Section 7.19 shall survive the termination
of this Agreement and any other Credit Document.

 

SECTION 7.19.  Confidentiality.  Each of the Lender and the Issuing Bank agree
that it will not disclose (without the prior written consent of the Account
Party) (other than to its employees, agents, representatives, auditors, advisors
or counsel, its Affiliates involved in the transactions hereunder or the
administration of this Agreement on a “need to know” basis; provided such
Persons shall be subject to the provisions of this Section 7.19 to the same
extent as the Lender and the Issuing Bank) any information with respect to the
Account Party or any of its subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document; provided that the
Lender and the Issuing Bank may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this
Section 7.19, (ii) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over it or to

 

22

--------------------------------------------------------------------------------


 

the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors (provided that, except with respect to disclosures to supervisory or
regulatory authorities having jurisdiction over it, the Lender or the Issuing
Bank, as applicable, shall give the Account Party prompt notice of such
disclosure to the extent permitted by law, rule or regulation), (iii) as may be
required in respect to any summons or subpoena or in connection with any
litigation (provided that the applicable Lender or Issuing Bank shall give the
Account Party prompt notice of such disclosure to the extent permitted by law,
rule or regulation), (iv) in order to comply with any law, order, regulation or
ruling applicable to the Lender or the Issuing Bank or as requested by a
Governmental Authority (provided that, except with respect to disclosures to
supervisory or regulatory authorities having jurisdiction over the Lender or the
Issuing Bank, the Lender or the Issuing Bank, as applicable, shall give the
Account Party prompt notice of such disclosure to the extent permitted by law,
rule or regulation), (v) to the extent such information is received by the
Issuing Bank or the Lender from a third party that is not known by the Issuing
Bank or the Lender to be subject to confidentiality arrangements to the Account
Party or any of its Subsidiaries, (vi) to the Collateral Trustee, (vii) for
purposes of establishing a “due diligence” defense and (viii) solely to the
extent that such information is independently developed by the Issuing Bank or
the Lender without any confidential information provided by (or on behalf of)
the Account Party.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

DYNEGY INC., as Account Party

 

 

 

By:

/s/ Clint C. Freeland

 

Name:

Clint C. Freeland

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Dynegy LC Reimbursement Agreement]

 

--------------------------------------------------------------------------------


 

 

MACQUARIE BANK LIMITED, as Issuing Bank

 

 

 

 

(Signed in London, POA Ref #938 dated 22nd November 2012)

 

By:

/s/ Michael Orefice

 

Name:

Michael Orefice

 

Title:

Managing Director

 

 

 

 

/s/ Frederick Foo

 

 

Frederick Foo

 

 

Associate Director

 

 

 

 

 

MACQUARIE ENERGY LLC, as Lender

 

 

 

 

 

By:

/s/ Nicholas O’Kane

 

Name:

Nicholas O’Kane

 

Title:

President

 

 

 

 

 

 

/s/ Patricia E. Haule

 

 

Patricia E. Haule

 

 

Division Director

 

[Signature Page to Dynegy LC Reimbursement Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Wire Instructions

 

For Lender:

 

Account Holding Institution: Macquarie Bank Limited, Sydney

SWIFT: MACQAU25

Beneficiary: Macquarie Energy LLC

Beneficiary Account Number:  CN04288999

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Legal Opinion]

 

[See Attached]

 

--------------------------------------------------------------------------------


 

, 2014

 

To:                                 Macquarie Energy LLC (the “Lender”) as the
Lender party to that certain Letter of Credit Reimbursement Agreement, dated as
of the date hereof (the “Reimbursement Agreement”), among Dynegy Inc., Macquarie
Bank Limited, as the Issuing Bank, and the Lender.

 

Ladies and Gentlemen:

 

We have acted as New York counsel to Dynegy Inc., a Delaware corporation (the
“Company”), the subsidiaries of the Company identified on Part I of Schedule A
hereto (the “DE Corporate Opinion Parties”), the Subsidiaries of the Company
identified on Part II of Schedule A hereto (the “Other Corporate Opinion
Parties” and, together with the DE Corporate Opinion Parties, the “Corporate
Opinion Parties”), the subsidiaries of the Company identified on Part I of
Schedule B hereto (the “DE LLC Opinion Parties”), the Subsidiaries of the
Company identified on Part II of Schedule B hereto (the “Other LLC Opinion
Parties” and (i) together with the DE LLC Opinion Parties, the “LLC Opinion
Parties” and (ii) together with the Other Corporate Opinion Parties, the “Other
Opinion Parties”) and the subsidiaries of the Company identified on Schedule C
hereto (the “DE LP Opinion Parties” and (i) together with the DE Corporate
Opinion Parties, the DE LLC Opinion Parties, and the Company, the “DE Opinion
Parties” and (ii) together with the Company, the Corporate Opinion Parties and
the LLC Opinion Parties, the “Opinion Parties”, and each, individually, an
“Opinion Party”) in connection with the execution and delivery on the date
hereof of each document listed on Schedule D hereto (collectively, the
“Transaction Documents” and each a “Transaction Document”).  This opinion is
being delivered pursuant to Section 5.2(c) of the Reimbursement Agreement. 
Unless otherwise defined herein (including Annexes and Schedules hereto),
capitalized terms used herein shall have the meanings set forth in the
Reimbursement Agreement.

 

In connection with this opinion, we have examined executed originals or copies
certified to our satisfaction of each Transaction Document and such other
agreements, documents, certificates and other statements of government officials
and corporate officers of each Opinion Party, and such other documents, records
and papers, in each case as we have deemed necessary or appropriate as a basis
for this opinion.

 

--------------------------------------------------------------------------------


 

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity to
authentic original documents of all documents submitted to us as certified,
conformed, facsimile or photostatic copies.  In addition, we have relied, to the
extent we deemed appropriate, upon (and assumed the accuracy of) certificates of
governmental officials and appropriate officers and representatives of the
Opinion Parties and upon representations and warranties made in the Transaction
Documents, in each case with respect to the accuracy of factual matters
contained therein.  We have not independently verified such factual matters.  We
have also assumed, for purposes of the opinions expressed herein, that (t) each
party to each of the Transaction Documents, other than the DE Opinion Parties,
is duly incorporated or organized as a corporation, limited liability company or
limited partnership, as the case may be, and is validly existing and in good
standing under the laws of its respective jurisdiction of incorporation,
organization or formation, (u) each party to each of the Transaction Documents,
other than the DE Opinion Parties, has the power and authority to enter into and
perform its obligations under each Transaction Document, and each natural person
signing any documents (on its own behalf or on behalf of any party thereto) has
the legal capacity to do so, (v) each Transaction Document has been duly
authorized, executed and delivered by each party to such Transaction Document,
other than the DE Opinion Parties, and all other legal requirements that are
applicable to each such party, other than the DE Opinion Parties, to the extent
necessary to make such Transaction Document enforceable have been satisfied,
(w) each Transaction Document constitutes the valid and binding obligation of
each party thereto (other than the Opinion Parties) enforceable against such
party in accordance with its terms and that the terms of each Transaction
Document that is not governed by the law of the State of New York have the same
meaning under the law governing such Transaction Document as they would under
the law of the State of New York and that each such Transaction Document would
be construed under its governing law in the same manner as it would be under the
law of the State of New York, (x) the execution, delivery and performance of the
Transaction Documents, in each case by the Opinion Parties does not violate
(i) any agreement, contract or instrument to which any Opinion Party is a party
to or otherwise subject to (other than the Transaction Documents and, to the
extent expressly set forth in paragraph 7(b) below, the organizational documents
of the DE Opinion Parties), (ii) any order, writ, injunction or decree of any
Governmental Authority or (iii) any laws, other than the Applicable Laws (as
defined below), (y) there are no agreements or other arrangements that modify or
supersede any of the terms of the Transaction Documents and (z) all
authorizations, approvals and consents of, and all filings or registrations
with, any Governmental Authority required under the laws of any jurisdiction for
the execution, delivery and performance of the Transaction Documents, in each
case have been obtained or made and are in full force and effect (provided,
however, that the assumption in this clause (z) is not made in respect of any
such action which is expressly addressed in our opinion in paragraph 8 below).

 

We have also assumed that (i) each party to each agreement listed on Part I of
Schedule E attached hereto (each, an “LLC Agreement”) had full power and
authority or legal capacity to execute and deliver the LLC Agreement to which it
is a party and perform its obligations thereunder, (ii) each party to each
agreement listed on Part II of Schedule E attached hereto (each, an “LP
Agreement”) had full power and authority or legal capacity to execute and
deliver the LP Agreement to which it is a party and perform its obligations
thereunder, (iii) each person who has signed the Certificate of Formation,
Articles of Organization or Certificate of Limited Partnership of each LLC
Opinion Party and each LP Opinion Party, as applicable, had full power

 

29

--------------------------------------------------------------------------------


 

or legal capacity and authority to sign and file the same, (iv) each LLC
Agreement and each LP Agreement has been duly executed and delivered by the
parties thereto and is a valid, binding and enforceable agreement under Delaware
law, (v) the construction and interpretation of the terms of each LLC Agreement
and each LP Agreement under Delaware contract law is the same as it would be
under New York law (although we note that such construction and interpretation
under Delaware contract law may in fact differ from that under New York contract
law), (vi) each LLC Agreement in the form attached to that certain Responsible
Officers’ Certificate dated as of the date hereof provided to us by the Opinion
Parties and reviewed by us is the sole document constituting a “limited
liability company agreement” as such term is used in the Delaware Limited
Liability Company Act (the “DLLCA”) as in effect on the date hereof and on the
date on which there occurred any action or transaction by the relevant Opinion
Party relevant to this opinion and as to which such LLC Agreement is applicable
and there are no amendments thereto that have not been furnished to us and
(vii) each LP Agreement in the form attached to that certain Responsible
Officers’ Certificate dated as of the date hereof provided to us by the Opinion
Parties and reviewed by us is the sole document constituting a “partnership
agreement” as such term is used in the Delaware Revised Uniform Limited
Partnership Act (the “DRULPA”) as in effect on the date hereof and on the date
on which there occurred any action or transaction by the relevant Opinion Party
relevant to this opinion and as to which such LP Agreement is applicable and
there are no amendments thereto that have not been furnished to us.

 

Based upon the foregoing, and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that as of
the date hereof:

 

1.                                      Each DE Corporate Opinion Party is a
corporation validly existing and in good standing under the laws of the State of
Delaware.

 

2.                                      Each DE LLC Opinion Party is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware.

 

3.                                      Each DE LP Opinion Party is a limited
partnership validly existing and in good standing under the laws of the State of
Delaware

 

4.                                      Each DE Opinion Party has the corporate,
limited liability company or partnership, as applicable, power and authority to
enter into, and perform its obligations and to incur liabilities under, each of
the Transaction Documents to which it is a party.

 

5.                                      Each Transaction Document has been duly
authorized, executed and delivered by each of the DE Opinion Parties party
thereto to the extent such authorization, execution and/or delivery is governed
by Applicable Laws (as defined below).

 

6.                                      Each Transaction Document constitutes a
valid and binding agreement of each of the Opinion Parties party thereto
enforceable against each of them in accordance with its terms.

 

7.                                      (a) The execution, delivery and
performance of obligations by each Opinion Party of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby do not in the case of each such Opinion Party violate any New York State
or Federal law, statute, rule or regulation.

 

30

--------------------------------------------------------------------------------


 

(b)  The execution, delivery and performance of obligations by each DE Opinion
Party of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated thereby do not in the case of each such DE
Opinion Party violate (i) such DE Opinion Party’s organizational documents or
(ii) the General Corporation Law of the State of Delaware (as in effect on the
date hereof, the “DGCL”), the DLLCA or the DRULPA.

 

The laws, statutes, rules and regulations referred to in preceding clauses
(a) and (b), in each case to the extent covered by this opinion and which, in
our experience, are normally applicable to general business entities with
respect to transactions of the type contemplated by the Transaction Documents
are herein collectively referred to as “Applicable Laws” (it being understood
that for purposes of such preceding clauses (a) and (b), we are not passing upon
compliance with respect to antifraud or similar provisions of any law, statute,
rule or regulation).

 

8.                                      No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any New York or Federal governmental agency or body or any court
under any Applicable Law is required of any Opinion Party to authorize, or is
required of any Opinion Party in connection with, (i) the execution, delivery
and performance by any Opinion Party of any Transaction Document to which it is
a party, or (ii)  the validity, binding effect or enforceability against any
Opinion Party of any Transaction Document, in each case, except (x) as have been
obtained or made on or prior to the date hereof or (y) such filings as may be
required for the perfection of security interests granted pursuant to the
Guarantee and Collateral Agreement and the other Security Documents and actions
and filings which may be required under any laws, regulations or governmental
requirements (other than the Applicable Laws) and as to which we express no
opinion.

 

Our opinions above are subject to the following qualifications and assumptions:

 

A.                                    We do not express or purport to express
any opinion with respect to laws other than (x) the laws of the State of New
York and the federal laws of the United States which in our experience are
generally applicable to transactions of the type contemplated by the Transaction
Documents and (y) with respect to our opinions set forth in paragraphs 1 through
5 and 7(b) above, the DGCL, the DLLCA and the DRULPA (as in effect on the date
hereof).  The opinions expressed above are limited to the matters stated herein,
and no opinion is implied or may be inferred beyond those expressly stated
herein.

 

B.                                    Insofar as our foregoing opinions relate
to the enforceability of any provision of the Transaction Documents, such
opinions are subject to (i) applicable bankruptcy, insolvency, receivership,
conservatorship, liquidation, reorganization, moratorium, fraudulent transfer
and other laws affecting the enforcement of creditors’ rights generally and
(ii) the application of general principles of equity (whether applied by a court
in equity or at law), including, without limitation, (x) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (y) concepts of materiality, reasonableness, good faith and fair
dealing in the performance and enforcement of contracts.

 

C.                                    In connection with our opinions set forth
herein, (i) such opinions are limited to the extent that a U.S. Federal court
may not give effect to (x) the waiver of any objection to the laying of venue
and of any claim of forum non conveniens and (y) the forum selection provisions

 

31

--------------------------------------------------------------------------------


 

contained in each Transaction Document, (ii) no opinion is being expressed with
respect to subject matter jurisdiction of any United States Federal court and
(iii) no opinion is being expressed as to the effectiveness of (w) any waiver
(whether or not stated as such) under any Transaction Document of, or any
consent thereunder relating to, unknown future rights or the rights of any party
thereto existing, or duties owing to it, as a matter of law, to the extent that
such rights cannot be waived under applicable law, (x) the enforceability of any
Transaction Document against any Opinion Party following the occurrence of any
facts or circumstances after the date hereof that would constitute a defense to
the obligation of a surety, unless such defense has been waived effectively by
such Opinion Party, (y) any waivers or variations of rights of a debtor,
including a guarantor, or duties of a secured party under provisions referred to
in Section 1-102(3) or 9-602 of the New York Uniform Commercial Code (the “New
York UCC”), and (z) any provision of the Transaction Documents that is intended
to establish any standard that is manifestly unreasonable as the measure of
performance by any party thereto of such party’s obligations under the New York
UCC of good faith, due diligence, reasonableness or care or the fulfillment of
the duties imposed on any secured party by the New York UCC with respect to the
maintenance, disposition or redemption of collateral, accounting for surplus
proceeds of collateral or accepting collateral in discharge of liabilities.

 

D.                                    We express no opinion as to (i) any
indemnification, exculpation, contribution or limitation of liability provisions
in the Transaction Documents to the extent the rights provided for therein are
violative of any law, rule or regulation or public policy relating thereto;
(ii)  any provision of the Transaction Documents specifying that provisions
thereof may only be waived in writing, to the extent that an oral agreement or
implied agreement by trade practice or course of conduct has been created
modifying any provision of such agreement; (iii) any provision of the
Transaction Documents relating to judgment currency, including any indemnity
against loss in converting into a specified currency the proceeds or amounts of
a court judgment in another currency; (iv) any right of set-off provided for in
the Transaction Documents; (v) any provisions of the Transaction Documents that
purport to establish (or may be construed to establish) evidentiary standards;
(vi) any provisions of the Transaction Documents which constitute an agreement
of the parties to agree at a future time; (vii) any document that is
incorporated or referred to in any Transaction Document and that is not itself a
Transaction Document;  (viii) any non English terms or phrases or any provision
that incorporates or uses such terms or phrases; (ix) any provision of any
Transaction Document stating that the partial invalidity of one or more
provisions of such Transaction Document shall not invalidate the remaining
provisions thereof; (x) any provisions of the Transaction Documents appointing
attorneys in fact or conferring powers of attorney or providing similar
authorizations or powers; (xi) any provisions of the Transaction Documents
stating that any determination will be conclusive or binding; or (xii) any
provisions of the Transaction Documents stating that such documents may be
modified or amended without the consent of the Opinion Parties party thereto.

 

E.                                     We wish to point out that the laws of the
State of New York generally impose an obligation of good faith and fair dealing
in the performance and enforcement of contracts.

 

F.                                      We express no opinion as to the
enforceability of any restrictions in the Transaction Documents on the transfer
by an Opinion Party of its rights under the Transaction Documents.

 

32

--------------------------------------------------------------------------------


 

G.                                    We express no opinion as to any provisions
of the Transaction Documents that provide that the assertion or employment of
any right or remedy shall not prevent the concurrent assertion or employment of
any other right or remedy, or that each and every remedy shall be cumulative and
in addition to every other remedy or that any delay or omission or exercise any
right or remedy shall not impair any other right or remedy or constitute a
waiver thereof.

 

H.                                   We express no opinion with respect to:
(i) the securities laws or regulations of the United States or any of its
states, including, without limitation, the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended and Regulations T, U and X
of the Board of Governors of the Federal Reserve Board issued thereunder,
(ii) federal or state antitrust or unfair competition laws or regulations,
(iii) federal or state pollution or environmental laws or regulations,
(iv) federal or state tax laws, rules or regulations, (v) federal or state
banking or insurance laws or regulations, (vi) the Federal Power Act (the
“FPA”), and the regulations implementing the FPA, all rules and regulations
promulgated under any of the foregoing statutes, the rules, regulations and
policies of the Federal Energy Regulatory Commission and any other Federal or
any state or local regulatory authority, and all other Federal, state and local
laws, orders, regulations, licensing requirements and policies regulating public
utilities, electric utilities or energy facilities or services (and including,
without limitation, any requirement under any such Federal, state or local law
or regulation that any Opinion Party obtain any consent, approval, authorization
or order in order to enter into the Transaction Documents and perform the
transactions contemplated thereby or the effect of any failure to obtain any
such consent, approval, authorization or order), (vii) the Commodity Exchange
Act, as amended, and regulations thereunder, (viii) pension or employee benefit
laws or regulations, including the Employee Retirement Income Security Act of
1974, as amended, (ix) federal and state laws and regulations concerning filing
and notice requirements (such as the Hart-Scott-Rodino Antitrust Improvements
Act of 1986, as amended, and the Exon-Florio Act, as amended), (x) compliance
with fiduciary duty requirements, (xi) fraudulent transfer and fraudulent
conveyance laws, (xii) federal patent, copyright or trademark, state trademark,
or other federal or state intellectual property laws or regulations,
(xiii) federal or state health and safety laws or regulations, (xiv) federal or
state labor laws or regulations, (xv) federal or state laws, regulations or
policies relating to national or local emergencies, (xvi) possible judicial
deference to acts of sovereign states, (xvii) criminal and civil forfeiture
laws, (xviii) statutes, ordinances, administrative decisions, rules or
regulations of counties, towns, municipalities or special political subdivisions
(whether created or enabled through legislative action at the federal, state or
regional level), (xix) federal or state laws, rules or regulations relating to
zoning, land use, building or construction, (xx) the Foreign Corrupt Practices
Act, (xxi) the USA PATRIOT Act (Title III of Public L. 107-56) or other
anti-money laundering laws and regulations, (xxii) federal and state
racketeering laws and regulations (e.g., RICO), (xxiii) the Trading with the
Enemy Act, the International Emergency Economic Powers Act or other similar laws
and regulations issued thereunder, including the Foreign Assets Control
Regulations, (xxiv) any anti-terrorism law and any anti-terrorism order,
including Executive Order No. 13224 on Terrorism Financing, effective
September 24, 2001 and the USA PATRIOT Act (individually and together, the
“Anti-Terrorism Law”) as amended, all rules and regulations promulgated
thereunder and all Federal, state and local laws, statutes, ordinances, orders,
governmental rules, regulations, licensing requirements and policies relating to
the Anti-Terrorism Law, including, without limitation, the importation,
transportation, manufacturing, dealing, purchase, use or

 

33

--------------------------------------------------------------------------------


 

storage of explosive materials, (xxv) any laws, regulations, directives and
executive orders that prohibit or limit the enforceability of obligations based
on attributes of the party seeking enforcement, (xxvi) title to any property,
(xxvii) state laws or regulations, whether statutory or judicially made, that
relate to or establish the requirements for the due execution and delivery of
mortgages on real property or other recorded instruments pertaining to real
property, (xxviii) except for usury statutes to the extent specifically provided
for in paragraph 2 on Annex I hereto, federal and state statutes of general
application to the extent they provide for criminal prosecution (e.g., mail
fraud and wire fraud statutes), (xxix) the effect of any law, regulation or
order which hereafter becomes effective, (xxx) the Dodd-Frank Wall Street Reform
and Consumer Protection Act (Pub. L. 111-203) as amended from time to time and
any rules, regulations and other official acts promulgated thereunder from time
to time or (xxxi) judicial decisions to the extent that they deal with any of
the foregoing.

 

I.                                        We express no opinion as to any
provisions of the Transaction Documents providing for forfeitures or the
recovery of, or securing, amounts deemed to constitute penalties, or for
liquidated damages, acceleration of future amounts due (other than principal)
without appropriate discount to present value, late charges, prepayment charges
and make-whole premiums, default interest and other economic remedies to the
extent such provisions are deemed to constitute penalties.

 

J.                                        We express no opinion as to the
enforceability of any Transaction Document other than (and subject to the other
qualifications and limitations set forth herein) to the extent set forth in
paragraph 6 above.

 

K.                                   We express no opinion as to the creation,
attachment or perfection of any security interest or lien that may be created
under any of the Transaction Documents.

 

L.                                     We call to your attention that federal
courts located in New York could decline to hear a case on grounds of forum non
conveniens or any other doctrine limiting the availability of the courts in New
York as a forum for the resolution of disputes not having sufficient nexus to
New York and we express no opinion as to any waiver of rights to assert the
applicability of forum non conveniens doctrine or any such other doctrine.

 

M.                                 We express no opinion as to the choice of
governing law except for the choice of the law of the State of New York and only
to the extent that the legality, validity, binding effect or enforceability of
any such choice is to be determined by a court of the State of New York or a
United States federal court sitting in The City of New York and applying the law
of the State of New York and subject to the terms of the immediately succeeding
sentence. Insofar as our opinion concerns the provisions of the Transaction
Documents specifying the law of the State of New York as the law governing the
Transaction Documents such opinion is made in reliance on Section 5-1401 of the
New York General Obligations Law and is subject to the provisions of Subdivision
2 of Section 1-105 of the New York UCC.  You should note that the application of
New York law pursuant to Section 5-1401 of the New York General Obligations Law
to a transaction having no nexus, or minimal nexus, with the State of New York
may be subject to constitutional limitations. Insofar as our opinion in
paragraph 6 above concerns the enforceability of any provision of the
Transaction Documents providing for the submission to the jurisdiction of the
courts of the State of New York, such opinion is made in reliance on Section 

 

34

--------------------------------------------------------------------------------


 

5-1402 of the New York General Obligations Law and Section 327(b) of the New
York Civil Practice Law and Rules.

 

N.                                    We express no opinion as to the effect on
the opinions set forth herein of (i) any failure by any party to comply with
laws and regulations pertaining to banks, trustees or other financial
institutions or affiliates thereof, if applicable, or other laws or regulations
applicable to any party by reason of such party’s status or the nature of its
business or assets or (ii) the failure of any party to a Transaction Document to
be authorized to conduct business in any jurisdiction.

 

O.                                    Our opinions with respect to good standing
set forth in paragraphs 1 through 3 above are based solely upon our review of
certificates of good standing of recent date received from the Secretary of
State of the State of Delaware and only speak as of the respective dates of such
certificates.

 

P.                                      Our opinions herein are also subject to
the effect of applicable law that may limit the enforceability of, or render
ineffective, certain of the remedial or procedural provisions contained in the
Transaction Documents, although the inclusion of such provisions does not (to
the extent the enforceability thereof is covered by our opinions herein and
subject to the other qualifications set forth herein) make the remedies afforded
by the Transaction Documents  (taken as a whole) inadequate for the practical
realization of the principal benefits intended to be afforded thereby.

 

Q.                                    We express no opinion on any provision of
the Transaction Documents that incorporates by reference the provisions of
another agreement except to the extent such agreement is an Transaction Document
and any opinions with respect thereto are expressly provided herein.

 

R.                                    Our opinions are also subject to the
qualifications and assumptions set forth on Annex I attached hereto.

 

The opinions expressed above are as of the date hereof only, and we express no
opinion as to, and assume no responsibility for, the effect of any fact or
circumstance occurring, or of which we learn, subsequent to the date of this
letter, including, without limitation, legislative and other changes in the law
or changes in circumstances affecting any party.  We assume no responsibility to
update this letter for, or to advise you of, any such facts or circumstances of
which we become aware, regardless of whether or not they affect the opinions
expressed herein.

 

This letter is provided to you in connection with the transactions contemplated
by the Transaction Documents and may not be relied upon by you for any other
purpose.  This letter may not be relied upon by, or furnished or disclosed to,
any other person, or filed with any governmental agency without, in each
instance, our prior written consent; provided, however, that copies of this
opinion letter may be furnished to, but may not be relied upon by, (x) your
successors and permitted assigns under the Reimbursement Agreement, (y) your
auditors and bank examiners in connection with their audit and examination
functions and (z) any person to whom disclosure is required to be made by law or
court order. Our consent to disclosure to the persons referred to in the
foregoing proviso is given on the basis that (i) such disclosure (and any
disclosure made pursuant to clause (iii) below) is made solely to enable the
persons to whom

 

35

--------------------------------------------------------------------------------


 

disclosure is made to be informed that an opinion has been given and to be made
aware of its terms but not for the purpose of reliance by them on this opinion
letter, (ii) we do not assume any duty or liability to such persons and
(iii) such persons shall not further disclose this opinion letter except as
permitted by subclause (z) of the foregoing proviso or to auditors and bank
examiners of such persons in connection with their audit and examination
functions.

 

This opinion letter shall be understood and interpreted in accordance with the
customary practice of lawyers in New York who regularly give, and lawyers who on
behalf of their clients regularly advise opinion recipients regarding, opinions
in transactions of the type contemplated by the Transaction Documents.

 

 

 

Very truly yours,

 

[ELB/DEJ/RMG/PD]

 

36

--------------------------------------------------------------------------------


 

ANNEX I

 

General Qualifications

 

Our opinions in the letter to which this Annex I is attached are subject to each
of the qualifications set forth in this Annex I.

 

1.                                      Other Common Qualifications.  Each of
our opinions is subject to the effect of rules of law that:

 

(a)                                 limit or affect the enforcement of
provisions of a contract that purport to waive, or to require waiver of, the
obligations of good faith, fair dealing, diligence and reasonableness;

 

(b)                                 provide that forum selection clauses in
contracts are not necessarily binding on the court(s) in the forum selected;

 

(c)                                  limit the availability of a remedy under
certain circumstances where another remedy has been elected;

 

(d)                                 provide a time limitation after which a
remedy may not be enforced;

 

(e)                                  limit the right of a creditor to use force
or cause a breach of the peace in enforcing rights;

 

(f)                                   relate to the sale or disposition of
collateral or the requirements of a commercially reasonable sale;

 

(g)                                  may, where less than all of a contract may
be unenforceable, limit the enforceability of the balance of the contract to
circumstances in which the unenforceable portion is not an essential part of the
agreed exchange;

 

(h)                                 govern and afford judicial discretion
regarding the determination of damages and entitlement to attorneys’ fees and
other costs; and/or

 

(i)                                     may render guarantees or similar
instruments or agreements unenforceable under circumstances where actions,
failures to act or waivers, amendments or replacement of the Transaction
Documents (i) so radically change the essential nature of the terms and
conditions of the guaranteed obligations and the related transactions that, in
effect, a new relationship has arisen between the Company and the other parties
to the Transaction Documents which is substantially and materially different
from that presently contemplated by the Transaction Documents or (ii) impair the
guarantor’s recourse against the primary obligor.

 

--------------------------------------------------------------------------------


 

2.                                      Usury Qualification.  We express no
opinion with regard to usury or other laws limiting or regulating the maximum
amount of interest that may be charged, collected, received or contracted for,
other than the internal laws of the State of New York and, without limiting the
foregoing, we expressly disclaim any opinions as to the usury or other such laws
of any other jurisdiction (including laws of other states made applicable
through principles of federal preemption or otherwise) which may be applicable
to the transactions contemplated by the Transaction Documents.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Corporate Opinion Parties

 

Part I

 

Name of Opinion Party

 

Type of Organization

 

Jurisdiction of
Organization

 

Organizational
Identification
Number

 

Black Mountain CoGen, Inc.

 

Corporation

 

Delaware

 

2311742

 

Dynegy Power Generation Inc.

 

Corporation

 

Delaware

 

4090242

 

Sithe Energies, Inc.

 

Corporation

 

Delaware

 

2201629

 

Dynegy Global Liquids, Inc.

 

Corporation

 

Delaware

 

2656710

 

Dynegy Administrative Services Company

 

Corporation

 

Delaware

 

2982882

 

 

Part II

 

Name of Opinion Party

 

Type of Organization

 

Jurisdiction of
Organization

 

Organizational
Identification
Number

 

Dynegy Operating Company

 

Corporation

 

Texas

 

0027910700

 

Illinova Corporation

 

Corporation

 

Illinois

 

57553332

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

LLC Opinion Parties

 

Part I

 

Name of Opinion
Party

 

Type of Organization

 

Jurisdiction of Formation

 

Organizational
Identification Number

 

Dynegy Gas Investments Holdings, LLC

 

Limited Liability Company

 

Delaware

 

5007705

 

Dynegy Power, LLC

 

Limited Liability Company

 

Delaware

 

2197182

 

Blue Ridge Generation LLC

 

Limited Liability Company

 

Delaware

 

3394600

 

Casco Bay Energy Company, LLC

 

Limited Liability Company

 

Delaware

 

2617110

 

Dynegy Equipment, LLC

 

Limited Liability Company

 

Delaware

 

3113239

 

Dynegy Kendall Energy, LLC

 

Limited Liability Company

 

Delaware

 

2961927

 

Dynegy Morro Bay, LLC

 

Limited Liability Company

 

Delaware

 

2822063

 

Dynegy Moss Landing, LLC

 

Limited Liability Company

 

Delaware

 

2822064

 

Dynegy Oakland, LLC

 

Limited Liability Company

 

Delaware

 

2822062

 

Dynegy South Bay, LLC

 

Limited Liability Company

 

Delaware

 

2966275

 

Ontelaunee Power Operation Company, LLC

 

Limited Liability Company

 

Delaware

 

3847428

 

Sithe/Independence LLC

 

Limited Liability Company

 

Delaware

 

2222592

 

Dynegy Marketing and Trade, LLC

 

Limited Liability Company

 

Delaware

 

4621534

 

Dynegy Gas Investments, LLC

 

Limited Liability Company

 

Delaware

 

5000911

 

Dynegy Coal Holdco, LLC

 

Limited Liability Company

 

Delaware

 

4995449

 

Dynegy Coal Investments Holdings, LLC

 

Limited Liability Company

 

Delaware

 

5007701

 

 

--------------------------------------------------------------------------------


 

Dynegy Midwest Generation, LLC

 

Limited Liability Company

 

Delaware

 

4999472

 

Havana Dock Enterprises, LLC

 

Limited Liability Company

 

Delaware

 

3379309

 

Dynegy Coal Trading & Transportation, L.L.C.

 

Limited Liability Company

 

Delaware

 

3159583

 

Dynegy Gas Imports, LLC

 

Limited Liability Company

 

Delaware

 

4322037

 

Dynegy GasCo Holdings, LLC

 

Limited Liability Company

 

Delaware

 

5007704

 

Dynegy Gas Holdco, LLC

 

Limited Liability Company

 

Delaware

 

4995448

 

Dynegy Energy Services, LLC

 

Limited Liability Company

 

Delaware

 

5260727

 

 

Part II

 

Name of Opinion
Party

 

Type of Organization

 

Jurisdiction of Formation

 

Organizational
Identification Number

 

Dynegy Power Marketing LLC

 

Limited Liability Company

 

Texas

 

0801462052

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE C

 

LP Opinion Parties

 

Name of Opinion
Party

 

Type of Organization

 

Jurisdiction of Formation

 

Organizational
Identification Number

 

Sithe/Independence Power Partners, L.P.

 

Limited Partnership

 

Delaware

 

2246792

 

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Transaction Documents

 

1.              Reimbursement Agreement.

 

2.              Accession Agreement — First Lien Secured Parties, dated as of
the date hereof, by and among the Lender, Dynegy Inc., each Credit Party (as
defined therein) party thereto and Credit Suisse, AG, Cayman Islands Branch, as
Collateral Trustee.

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

Part I

 

LLC Agreements

 

1.              Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Gas Investments Holdings, LLC dated as of April 23, 2013.

 

2.              Fifth Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Power, LLC dated as of April 23, 2013.

 

3.              Limited Liability Company Agreement of Blue Ridge Generation LLC
dated as of May 21, 2001, as amended by that First Amendment thereto, dated as
of January 23, 2014.

 

4.              Amended and Restated Limited Liability Company Operating
Agreement of Casco Bay Energy Company, LLC dated as of May 4, 2006, as amended
by that First Amendment thereto, dated as of January 23, 2014.

 

5.              Second Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Equipment, LLC dated as of August 4, 2011.

 

6.              Fourth Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Kendall Energy, LLC dated as of August 4, 2011.

 

7.              Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Morro Bay, LLC (f/k/a Duke Energy Morro Bay LLC) dated as of
May 4, 2006, as amended by that First Amendment thereto, dated as of January 23,
2014.

 

8.              Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Moss Landing, LLC (f/k/a Duke Energy Moss Landing LLC) dated
as of May 4, 2006, as amended by that First Amendment thereto, dated as of
January 23, 2014.

 

9.              Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Oakland, LLC (f/k/a Duke Energy Oakland LLC) dated as of
May 4, 2006, as amended by that First Amendment thereto, dated as of January 23,
2014.

 

10.       Amended and Restated Limited Liability Company Operating Agreement of
Dynegy South Bay, LLC (f/k/a Duke Energy South Bay, LLC) dated as of May 4,
2006, as amended by that First Amendment thereto, dated as of January 23, 2014.

 

11.       Amended and Restated Limited Liability Company Operating Agreement of
Ontelaunee Power Operation Company, LLC dated as of August 4, 2011.

 

12.       Limited Liability Company Agreement of Sithe/Independence LLC dated as
of August 13, 2002, as amended by that First Amendment thereto, dated as of
January 23, 2014.

 

--------------------------------------------------------------------------------


 

13.       Fourth Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Marketing and Trade, LLC dated as of July 31, 2012.

 

14.       Limited Liability Company Operating Agreement of Dynegy GasCo
Holdings, LLC dated as of August 4, 2011.

 

15.       Limited Liability Company Agreement of Havana Dock Enterprises, LLC
dated as of April 10, 2001, as amended by that First Amendment thereto, dated as
of January 23, 2014.

 

16.       First Amended and Restated Limited Liability Company Agreement of
Dynegy Coal Trading & Transportation, L.L.C. dated as of September 9, 2013, as
amended by that First Amendment thereto, dated as of February 28, 2014.

 

17.       Fifth Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Midwest Generation, LLC dated as of April 23, 2013.

 

18.       Amended and Restated Limited Liability Company Agreement of Dynegy Gas
Imports LLC dated as of August 4, 2011.

 

19.       Second Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Gas Holdco, LLC dated as of April 23, 2013.

 

20.       Third Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Coal Holdco, LLC dated as of April 23, 2013.

 

21.       Third Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Gas Investments, LLC dated as of November 28, 2012.

 

22.       Amended and Restated Limited Liability Company Operating Agreement of
Dynegy Coal Investments Holdings, LLC dated as of April 23, 2013.

 

23.       Third Amended and Restated Limited Liability Company Operating
Agreement of Dynegy Power Marketing, LLC dated as of July 31, 2012.

 

24.       Limited Liability Company Operating Agreement of Dynegy Energy
Services, LLC (f/k/a Illinois Power Energy, LLC) dated as of January 2, 2013, as
amended by that First Amendment thereto, dated as of January 23, 2014.

 

Part II

 

LP Agreements

 

1.              Third Amended and Restated Agreement of Limited Partnership of
Sithe/Independence Power Partners, L.P., dated as of July 1, 2001, as amended by
that First Amendment

 

--------------------------------------------------------------------------------


 

thereto, dated as of May 22, 2002, that Second Amendment thereto, dated as of
March 4, 2004 and that Third Amendment thereto, dated as of January 12, 2012.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

DYNEGY INC.

CLOSING CERTIFICATE

 

                           , 2014

 

Reference is hereby made to that certain Letter of Credit Reimbursement
Agreement, dated as of the date hereof (the “Reimbursement Agreement”), among
Dynegy Inc., a Delaware corporation (the “Account Party”), Macquarie Bank
Limited (together with its successors and assigns, the “Issuing Bank”) and
Macquarie Energy LLC, a Delaware limited liability company (together with its
successors and assigns, the “Lender”).  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Reimbursement Agreement.

 

Pursuant to Section 5.2(d) of the Reimbursement Agreement, the undersigned Chief
Financial Officer of the Account Party hereby certifies (to his knowledge) to
the Lender as follows:

 

1.                                      I have reviewed the terms of the
Reimbursement Agreement and the other Credit Documents and the definitions and
provisions contained therein relating thereto and hereto, and, in my opinion,
have made, or have caused to be made under my supervision, such examination or
investigation as necessary to enable me to express an informed opinion as to the
matters referred to herein.

 

2.                                      The representations and warranties of
the Account Party set forth in Article VI of the Reimbursement Agreement are
true and correct in all material respects on and as of the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date; provided that to the
extent such representation and warranty is qualified as to materiality, such
representation and warranty shall be true and correct in all respects.

 

3.                                      No Default or Event of Default (each as
defined in the Credit Agreement) and no Default or Event of Default (each as
defined in the Reimbursement Agreement) has occurred and is continuing as of the
date hereof or would result from the transactions contemplated in the
Reimbursement Agreement, including without limitation the granting of the Liens
to secure the Obligations.

 

4.                                      Since December 31, 2013, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

5.                                      Based upon my review and examination
described in paragraph 1 above, on the date hereof, both before after giving
effect to the consummation of the transactions contemplated by the Credit
Documents, (i) the fair value of the property of the Account Party and its
Restricted Subsidiaries, taken as a whole, on a consolidated basis is greater
than the total amount of its liabilities, including, without limitation,
contingent liabilities that are probable and estimable, of the Account Party and
its Restricted Subsidiaries, taken as a whole, on a consolidated basis, (ii) the
present fair saleable value of the assets of the Account Party and its
Restricted Subsidiaries, taken as a whole, on a consolidated basis is not less
than the amount that will be required to pay the probable liability of the
Account Party and its Restricted Subsidiaries, taken as a whole, on a
consolidated basis on their debts as they become absolute and matured taking
into account the possibility of refinancing such obligations and selling assets,
(iii) the Account Party and its Restricted Subsidiaries, taken as a whole, on a
consolidated basis do not intend to, and do not believe that they will, incur
debts or liabilities beyond their ability to pay such debts and

 

--------------------------------------------------------------------------------


 

liabilities as they mature, taking into account the possibility of refinancing
such obligations and selling assets, and does not currently have debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature, taking into account the possibility of refinancing such obligations and
selling assets and (iv) the Account Party and its Restricted Subsidiaries are
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which their property would constitute an unreasonably
small capital.

 

IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate for
and on behalf of the Account Party as of the date set forth above.

 

 

 

By:

 

 

 

Name:

 

 

Title: [Chief Financial Officer]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. [CLXXXXX]

 

DATE OF ISSUANCE:

[                           ], 2014

 

ISSUING BANK:

MACQUARIE BANK LIMITED

SYDNEY NSW AUSTRALIA

 

BENEFICIARY:

DUKE ENERGY CORPORATION

550 SOUTH TYRON STREET, (DEC40C)

CHARLOTTE, NC 28202

ATTN:  CHIEF RISK OFFICER

TELEPHONE:  (704) 382-5903

EMAIL:  LEWIS.CAMP@DUKE-ENERGY.COM

 

APPLICANT:

DYNEGY, INC.

601 TRAVIS STREET, SUITE 1400

HOUSTON, TEXAS 77002

ATTN:  CREDIT DEPARTMENT

DYNEGY.CREDIT@DYNEGY.COM

 

EXPIRY DATE:  [                     ,      ](1) (EASTERN PREVAILING TIME) AT OUR
COUNTERS IN SYDNEY

 

AMOUNT:  USD 55,000,000.00 (FIFTY-FIVE MILLION AND 00/100 UNITED STATES DOLLARS)

 

AVAILABLE WITH:   MACQUARIE BANK LIMITED BY SIGHT PAYMENT

 

THIS IRREVOCABLE STANDBY LETTER OF CREDIT (THE “LETTER OF CREDIT”, IS HEREBY
ISSUED AS OF [                           ], 2014 IN FAVOR OF DUKE ENERGY
CORPORATION WITH A BUSINESS ADDRESS OF 550 SOUTH TYRON STREET, (DEC40C)
CHARLOTTE, NC 28202 (HEREINAFTER CALLED, TOGETHER WITH ITS SUCCESSORS, THE
“BENEFICIARY”) FOR THE ACCOUNT OF DYNEGY, INC. WITH A BUSINESS ADDRESS OF 601
TRAVIS STREET, SUITE 1400, HOUSTON, TEXAS 77002 (HEREINAFTER CALLED THE
“APPLICANT’) FOR AN AMOUNT NOT TO EXCEED IN THE AGGREGATE USD FIFTY-FIVE MILLION
AND 00/100 DOLLARS (U.S. S55,000,000.00) (THE “STATED AMOUNT”).

 

AT THE REQUEST, ON THE INSTRUCTIONS OF DYNEGY, INC. AND FOR THE ACCOUNT OF
DYNEGY POWER GENERATION, INC. (AS SUCCESSOR BY MERGER TO LSP GEN FINANCE CO.,
LLC), MACQUARIE BANK LIMITED (THE “BANK”) HEREBY ISSUES THIS IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER [CLXXXXX] IN FAVOR OF

 

--------------------------------------------------------------------------------

(1)  The initial Letter of Credit shall have a stated Expiry Date of
September 19, 2015.  Replacement Letters of Credit shall have stated Expiry
Dates determined in accordance with Section 3.1 of the Letter of Credit
Reimbursement Agreement to which this Exhibit C is attached.

 

--------------------------------------------------------------------------------


 

BENEFICIARY.  IN THIS LETTER OF CREDIT, REFERENCES TO “WE,” “OUR,” OR “US” SHALL
BE DEEMED TO BE REFERENCES TO THE BANK, AND REFERENCES TO “YOU” OR “YOUR” SHALL
BE DEEMED REFERENCES TO THE BENEFICIARY.

 

WE HEREBY IRREVOCABLY AUTHORIZE YOU TO DRAW (EACH A “DRAWING”) ON US IN
ACCORDANCE WITH THE TERMS AND CONDITIONS HEREINAFTER SET FORTH UP TO THE
AGGREGATE AMOUNT OF USD 55,000 000 (UNITED STATES DOLLARS FIFTY FIVE MILLION AND
NO/100) (THE “INITIAL AVAILABLE AMOUNT” AND AS REDUCED FROM TIME TO TIME IN
CONNECTION WITH PARTIAL DRAWS HEREUNDER, THE “AVAILABLE AMOUNT”), EFFECTIVE
IMMEDIATELY AND EXPIRING ON THE EARLIER OF (I) THE DATE ON WHICH THE TOTAL OF
ALL PAYMENTS MADE BY ISSUER EQUALS THE INITIAL AVAILABLE AMOUNT OR
(II) [              ,     ](2) (SUCH EARLIER DATE, THE “EXPIRATION DATE”).  THE
AVAILABLE AMOUNT MAY BE REDUCED FROM TIME TO TIME UPON ISSUER’S RECEIPT OF A
CERTIFICATE FROM YOU, IN THE FORM OF ANNEX A HERETO (THE “REDUCTION
CERTIFICATE”) INDICATING, AS APPLICABLE, THAT A CONTINUING SUPPORT OBLIGATION
LISTED ON SCHEDULE 1 HERETO (EACH A “CONTINUING SUPPORT OBLIGATION”) HAS
TERMINATED, EXPIRED, BEEN REDUCED OR BEEN RELEASED IN FULL.  UPON RECEIPT OF
SUCH, WE SHALL AMEND THIS LETTER OF CREDIT TO EVIDENCE THE NEW AVAILABLE AMOUNT
IN ACCORDANCE WITH SUCH REDUCTION CERTIFICATE.  THE REDUCTION CERTIFICATE, WHICH
FORMS AN INTEGRAL PART OF THIS LETTER OF CREDIT, SHALL HAVE ALL BLANKS
APPROPRIATELY FILLED IN AND SHALL BE PURPORTEDLY SIGNED BY ONE OF YOUR OFFICERS
(EACH AN “AUTHORIZED OFFICER”), AND SHALL BE DELIVERED TO US AT OUR ADDRESS
PROVIDED IN THE IMMEDIATELY SUCCEEDING PARAGRAPH OR AS OTHERWISE SPECIFIED IN A
WRITTEN NOTICE FROM US TO YOU AT YOUR ADDRESS PROVIDED HEREIN.  IF THIS LETTER
OF CREDIT IS NOT REPLACED AT LEAST 30 DAYS PRIOR TO THE STATED EXPIRATION DATE
LISTED IN CLAUSE (II) OF THE DEFINITION THEREOF, AND THE EXPIRATION DATE HAS NOT
OCCURRED PRIOR TO SUCH DATE, BENEFICIARY SHALL HAVE THE RIGHT TO DRAW THE FULL
AVAILABLE AMOUNT OF THIS LETTER OF CREDIT AT SUCH TIME.

 

SUBJECT TO THE FOREGOING AND THE FURTHER PROVISIONS OF THIS LETTER OF CREDIT A
DEMAND FOR PAYMENT MAY BE MADE BY YOU BY PRESENTATION TO US OF YOUR DRAWING
CERTIFICATE (EACH, A “DRAWING CERTIFICATE”) IN THE FORM OF ANNEX B ATTACHED
HERETO WHICH CONTAINS IN ITEM 1 THEREOF YOUR DEMAND FOR PAYMENT (EACH, A “DEMAND
FOR PAYMENT”).  EACH SUCH DRAWING CERTIFICATE (INCLUDING THE DEMAND FOR PAYMENT
CONTAINED THEREIN), WHICH FORM AN INTEGRAL PART OF THIS LETTER OF CREDIT, SHALL
HAVE ALL BLANKS APPROPRIATELY FILLED IN AND SHALL BE PURPORTEDLY SIGNED BY AN
AUTHORIZED OFFICER, AND SHALL EITHER BE DELIVERED BY COURIER TO US AT MACQUARIE
BANK LIMITED, HOUSTON REPRESENTATIVE OFFICE, ATTN: TRADE FINANCE, LEVEL 31, 500
DALLAS STREET, HOUSTON, TEXAS 77002, OR SENT BY FACSIMILE TRANSMISSION.
PRESENTATION OF DOCUMENTS TO EFFECT A DRAW BY FACSIMILE MUST BE MADE TO THE
FOLLOWING FACSIMILE NUMBER: (713) 275-6369 OR SUCH OTHER FAX NUMBER IDENTIFIED
BY US IN A WRITTEN NOTICE TO YOU, AND CONFIRMED BY TELEPHONE TO US AT THE
FOLLOWING NUMBER :  (713) 275-8975 OR SUCH OTHER TELEPHONE NUMBER IDENTIFIED BY
US IN A WRITTEN NOTICE TO YOU.  DEMAND FOR PAYMENT MAY BE

 

--------------------------------------------------------------------------------

(2)  Stated Expiration Date to be consistent with the date listed under the
heading “Expiry Date” on page 1 of this Letter of Credit.

 

--------------------------------------------------------------------------------


 

MADE BY YOU UNDER THIS LETTER OF CREDIT PRIOR TO THE, EXPIRATION DATE HEREOF AT
ANY TIME PRIOR TO 5:00 PM, CENTRAL PREVAILING TIME, AT OUR ADDRESS SET FORTH
ABOVE ON ANY BUSINESS DAY.  AS USED HEREIN THE TERM “BUSINESS DAY” MEANS (A) A
DAY ON WHICH THE MACQUARIE BANK LIMITED, HOUSTON REPRESENTATIVE OFFICE IS OPEN
FOR THE PURPOSE OF CONDUCTING A COMMERCIAL BANKING BUSINESS AND (B) A DAY ON
WHICH BANKING INSTITUTIONS IN NEW YORK, NEW YORK GENERALLY ARE OPEN FOR THE
PURPOSE OF CONDUCTING A COMMERCIAL BANKING BUSINESS.

 

IF DEMAND FOR PAYMENT IS MADE BY YOU HEREUNDER ON A BUSINESS DAY ON OR PRIOR TO
2:00 PM CENTRAL PREVAILING TIME, AND YOUR DRAWING CERTIFICATE CONFORMS TO THE
TERMS AND CONDITIONS HEREOF, PAYMENT SHALL BE MADE TO YOU ON THE SECOND
IMMEDIATELY SUCCEEDING BUSINESS DAY, IF DEMAND FOR PAYMENT IS MADE BY YOU
HEREUNDER ON A BUSINESS DAY AFTER 2:00 PM, CENTRAL PREVAILING TIME, AND YOUR
DRAWING CERTIFICATE CONFORMS TO THE TERMS AND CONDITIONS HEREOF, PAYMENT SHALL
BE MADE TO YOU ON THE THIRD IMMEDIATELY SUCCEEDING BUSINESS DAY.  PAYMENTS MADE
IN ACCORDANCE WITH THIS PARAGRAPH SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS
BY FEDERAL RESERVE WIRE TRANSFER.

 

DEMANDS FOR PAYMENT HEREUNDER HONORED BY US SHALL NOT, IN THE AGGREGATE, EXCEED
THE AVAILABLE AMOUNT IN EFFECT AT THE TIME, AND EACH SUCH DRAWING SHALL REDUCE
PRO TANTO THE AVAILABLE AMOUNT OF THIS LETTER OF CREDIT.

 

UPON THE EXPIRATION DATE HEREOF, THIS LETTER OF CREDIT SHALL AUTOMATICALLY
TERMINATE AND BE CANCELLED.

 

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND THIS
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, AMPLIFIED OR LIMITED BY
REFERENCE TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN
WHICH THIS LETTER OF CREDIT REFERRED TO OR TO WHICH THIS LETTER OF CREDIT
RELATES, AND ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY
REFERENCE ANY DOCUMENT, INSTRUMENT OR AGREEMENT; PROVIDED, HOWEVER, THAT THIS
LETTER OF CREDIT MAY BE AMENDED WITH THE CONSENT OF THE APPLICANT AND THE
BENEFICIARY.

 

THIS STANDBY LETTER OF CREDIT IS TRANSFERABLE IN WHOLE BUT NOT IN PART, AND WE
HEREBY CONSENT TO SUCH TRANSFER PROVIDED THAT THE NEW BENEFICIARY SHALL NOT BE
INCLUDED ON THE LIST OF BLOCKED COUNTRIES OR THE LIST OF SPECIALLY DESIGNATED
NATIONALS AND BLOCKED PERSON PUBLISHED BY THE OFFICE OF FOREIGN ASSETS CONTROL
(OFAC) OF THE U.S. DEPARTMENT OF TREASURY IN EFFECT AT THE TIME OF THE TRANSFER,
BUT OTHERWISE MAY NOT BE AMENDED, CHANGED OR MODIFIED WITHOUT THE EXPRESS
WRITTEN CONSENT OF THE BENEFICIARY, THE ACCOUNT PARTY AND US, HOWEVER, NO
TRANSFER SHALL BE EFFECTIVE UNLESS REQUEST FOR SUCH TRANSFER IS RECEIVED BY US
AT OUR OFFICE LOCATED AT HOUSTON REPRESENTATIVE OFFICE, ATTN: TRADE FINANCE,
LEVEL 31, 500 DALLAS STREET, HOUSTON, TEXAS 77002 IN CONFORMITY WITH THE
TRANSFER PROVISION OF THE ISP 98 (AS DEFINED HEREIN) AND ACCOMPANIED BY A DULY
EXECUTED TRANSFER

 

--------------------------------------------------------------------------------


 

REQUEST SUBSTANTIALLY IN THE FORM OF ANNEX C, AND ACCOMPANIED BY THE ORIGINAL OF
OUR LETTER OF CREDIT FOR ENDORSEMENT.

 

UPON THE PAYMENT TO YOU OR YOUR ACCOUNT OF THE AMOUNT SPECIFIED IN THE DEMAND
FOR PAYMENT CONTAINED IN THE DRAWING CERTIFICATE, WE SHALL BE FULLY DISCHARGED
ON OUR OBLIGATION UNDER THIS LETTER OF CREDIT WITH RESPECT TO SUCH DRAWING, AND
WE SHALL NOT THEREAFTER BE OBLIGATED TO MAKE ANY FUTURE PAYMENTS UNDER THIS
LETTER OF CREDIT IN RESPECT OF SUCH DRAWING TO YOU OR TO ANY OTHER PERSON.

 

ALL CHARGES RELATED TO THIS LETTER OF CREDIT ARE FOR THE APPLICANT’S ACCOUNT.

 

ALL NOTICES TO YOU HEREUNDER SHALL BE DELIVERED BY OVERNIGHT COURIER SERVICE OR
MAILED TO YOU AT THE ADDRESS SET FORTH AT THE BEGINNING OF THIS LETTER OF
CREDIT, ATTENTION:  CHIEF RISK OFFICER, OR AS OTHERWISE SPECIFIED IN A WRITTEN
NOTICE FORM YOU TO US AT OUR ADDRESS PROVIDED THEREIN.  SUCH NOTICES SHALL BE
DEEMED TO HAVE BEEN GIVEN FIVE BUSINESS DAYS AFTER DELIVERY BY US TO THE COURIER
SERVICE OR AFTER DEPOSIT IN THE U.S. MAILS.

 

THIS LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE TERMS OF THE INTERNATIONAL STANDBY PRACTICES 1998, INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 590 (“ISP 98”).  AS TO MATTERS NOT GOVERNED BY THE ISP
98, THIS LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW YORK.

 

COMMUNICATIONS WITH RESPECT OF THIS LETTER OF CREDIT SHALL BE IN WRITING AND BE
ADDRESSED TO US AT MACQUARIE BANK LIMITED, [                            ],
ATTN:  [                         ] (OR AS OTHERWISE SPECIFIED IN A WRITTEN
NOTICE FORM US TO YOU AT YOUR ADDRESS PROVIDED HEREIN), SPECIFICALLY REFERRING
TO THE NUMBER OF THIS LETTER OF CREDIT.

 

MACQUARIE BANK LIMITED WILL NOT UNDERTAKE OR PROCESS A TRANSACTION UNDER THIS
LETTER OF CREDIT (1) IN RESPECT OF ANY PERSON, ENTITY OR COMMODITY WHICH RELATES
TO THIS TRANSACTION BEING SUBJECT TO ANY SANCTIONS ISSUED BY THE US DEPARTMENT
OF COMMERCE, OR TO WHOM PAYMENT IS PROHIBITED BY THE FOREIGN ASSET CONTROL
REGULATION OF THE US DEPARTMENT OF TREASURY, OR (2) WHICH OTHERWISE IS IN
CONTRAVENTION OF US LAWS AND REGULATIONS.

 

YOURS TRULY,
MACQUARIE BANK LIMITED

 

 

 

[                              ]

AUTHORIZED SIGNATORY

TEL:  [                       ]

 

--------------------------------------------------------------------------------


 

FAX:  [                       ]

EMAIL:  [                       ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

MACQUARIE BANK LIMITED

IRREVOCABLE STANDBY LETTER OF CREDIT NO. [CLXXXXX]

 

CONTINUING SUPPORT OBLIGATIONS

 

TITLE OF GUARANTY

 

GUARANTOR

 

BENEFICIARY

 

DATE OF
GUARANTY

 

SUBJECT
AMOUNT

 

LEASE GUARANTY

 

DUKE ENERGY CORPORATION

 

SAN DIEGO UNIFIED PORT DISTRICT, BNY WESTERN TRUST COMPANY, AS BOND TRUSTEE, AND
THE CALIFORNIA MARITIME INFRASTRUCTURE AUTHORITY

 

4/01/99

 

$

34,000,000

 

ENVIRONMENTAL REMEDIATION AGREEMENT GUARANTY

 

DUKE ENERGY CORPORATION

 

SAN DIEGO UNIFIED PORT DISTRICT

 

4/22/99

 

$

4,000,000

 

GUARANTY OF CONTRACT AND PERMIT RIGHTS ASSIGNMENT AND PROPERTY ESCROW AGREEMENT

 

DUKE ENERGY CORPORATION

 

SAN DIEGO UNIFIED PORT DISTRICT

 

4/22/99

 

$

1,000,000

 

GUARANTY

 

DUKE ENERGY CORPORATION

 

SAN DIEGO GAS & ELECTRIC COMPANY

 

12/11/98

 

$

1,000,000

 

GUARANTY (MOSS LANDING)

 

DUKE ENERGY CORPORATION

 

PACIFIC GAS & ELECTRIC COMPANY

 

11/18/97

 

$

5,000,000

 

GUARANTY (MORRO BAY)

 

DUKE ENERGY CORPORATION

 

PACIFIC GAS & ELECTRIC COMPANY

 

11/18/97

 

$

5,000,000

 

GUARANTY (OAKLAND)

 

DUKE ENERGY CORPORATION

 

PACIFIC GAS & ELECTRIC COMPANY

 

11/18/97

 

$

5,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A

TO MACQUARIE BANK LIMITED
IRREVOCABLE STANDBY LETTER OF CREDIT NO. [CLXXXXX]

 

CERTIFICATE OF REDUCTION

 

MACQUARIE BANK LIMITED

1 MARTIN PLACE

SYDNEY NSW 2000

AUSTRALIA

ATTN: EXECUTIVE DIRECTOR, LEGAL RISK MANAGEMENT DIVISION,

FIXED INCOME, CURRENCIES AND COMMODITIES

FACSIMILE NO.: (+61 2) 8232 4540

TELEPHONE NO.: (+61 2) 8232 3333

E-MAIL: FICC.NOTICES@MACQUARIE.COM

 

WITH A COPY TO:

MACQUARIE BANK LIMITED

HOUSTON REPRESENTATIVE OFFICE

ATTN: TRADE FINANCE, LEVEL 31

500 DALLAS STREET

HOUSTON, TEXAS 77002

FACSIMILE NO.: (+1 713) 275-6369

TELEPHONE NO.: (+1 713) 275-8975

 

LADIES AND GENTLEMEN

 

[DUKE ENERGY CORPORATION] [NAME OF SUCCESSOR/PERMITTED ASSIGNEE] (THE
“BENEFICIARY”) HEREBY CERTIFIES TO MACQUARIE BANK LIMITED (THE “BANK”), WITH
REFERENCE TO THE BANK’S IRREVOCABLE STANDBY LETTER OF CREDIT NO. [CLXXXXX] (THE
“LETTER OF CREDIT”; CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED
SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO SUCH TERMS IN THE LETTER OF CREDIT)
THAT ONE OR MORE CONTINUING SUPPORT OBLIGATIONS HAS BEEN TERMINATED, BEEN
RELEASED IN FULL, HAS EXPIRED, OR THE STATED MAXIMUM EXPOSURE OF BENEFICIARY (OR
THE AFFILIATE OF BENEFICIARY WHO IS GUARANTOR THEREUNDER) STATED IN A CONTINUING
SUPPORT OBLIGATION HAS BEEN REDUCED PURSUANT TO A WRITTEN AGREEMENT FROM THE
BENEFICIARY OF SUCH CONTINUING SUPPORT OBLIGATION.  THE AGGREGATE SUBJECT AMOUNT
OF SUCH TERMINATED, RELEASED OR EXPIRED CONTINUING SUPPORT OBLIGATION[S] IS
$[              ].  THE AGGREGATE STATED SUBJECT AMOUNT(S) OF THE CONTINUING
SUPPORT OBLIGATIONS SET FORTH ON SCHEDULE 1 TO THE LETTER OF CREDIT REDUCED
PURSUANT TO THIS CERTIFICATE IS AS FOLLOWS:  $[            ](3)

 

WE HEREBY REQUEST, PURSUANT TO THE TERMS OF THE LETTER OF CREDIT, YOU AMEND THE
LETTER OF CREDIT TO REDUCE

 

--------------------------------------------------------------------------------

(3)  Insert applicable Continuing Support Obligation(s) and the revised maximum
exposure amount.

 

--------------------------------------------------------------------------------


 

THE AVAILABLE AMOUNT BY $[                ].  THE AVAILABLE AMOUNT AFTER GIVING
EFFECT TO SUCH REDUCTION WILL BE $[                  ]

 

IN WITNESS THEREOF, THE BENEFICIARY HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THE [        ] DAY OF [MONTH], [YEAR].

 

VERY TRULY YOURS,

 

 

DUKE ENERGY CORPORATION

 

 

 

 

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX B

TO MACQUARIE BANK LIMITED
IRREVOCABLE STANDBY LETTER OF CREDIT NO. [CLXXXXX]

 

DRAWING CERTIFICATE

 

MACQUARIE BANK LIMITED

1 MARTIN PLACE

SYDNEY NSW 2000

AUSTRALIA

ATTN: EXECUTIVE DIRECTOR, LEGAL RISK MANAGEMENT DIVISION,

FIXED INCOME, CURRENCIES AND COMMODITIES

FACSIMILE NO.: (+61 2) 8232 4540

TELEPHONE NO.: (+61 2) 8232 3333

E-MAIL: FICC.NOTICES@MACQUARIE.COM

 

WITH A COPY TO:

MACQUARIE BANK LIMITED

HOUSTON REPRESENTATIVE OFFICE

ATTN: TRADE FINANCE, LEVEL 31

500 DALLAS STREET

HOUSTON, TEXAS 77002

FACSIMILE NO.: (+1 713) 275-6369

TELEPHONE NO.: (+1 713) 275-8975

 

LADIES AND GENTLEMEN:

 

[DUKE ENERGY CORPORATION] [NAME OF SUCCESSOR/PERMITTED ASSIGNEE] (THE
“BENEFICIARY”) HEREBY CERTIFIES TO MACQUARIE BANK LIMITED (THE “BANK”) WITH
REFERENCE TO THE BANK’S IRREVOCABLE STANDBY LETTER OF CREDIT NO [CLXXXXX] (THE
“LETTER OF CREDIT”, CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED
SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO SUCH TERMS IN THE LETTER OF CREDIT)
THAT:

 

1.                                      THE BENEFICIARY IS MAKING A DEMAND FOR
PAYMENT UNDER THE LETTER OF CREDIT OF THE SUM OF $[          ], WHICH AMOUNT
DOES NOT EXCEED THE CURRENT AVAILABLE AMOUNT OF THE LETTER OF CREDIT.

 

2.                                      [THE BENEFICIARY OF A CONTINUING SUPPORT
OBLIGATION HAS MADE A DEMAND OR REQUEST FOR PAYMENT UNDER SUCH CONTINUING
SUPPORT OBLIGATION (A “GUARANTY DEMAND”), SUCH GUARANTY DEMAND HAS NOT BEEN
RESCINDED BY SUCH BENEFICIARY, AND THE UNDERSIGNED HEREBY CONFIRMS THAT THE
AMOUNT OF THIS DRAWING DOES NOT EXCEED THE AMOUNT OF THE GUARANTY DEMAND.] [THIS
LETTER OF CREDIT HAS FEWER THAN THIRTY (30) DAYS REMAINING PRIOR TO THE
EXPIRATION DATE AND THE BENEFICIARY HAS NOT RECEIVED A REPLACEMENT LETTER OF
CREDIT, IN WHICH CASE, THE UNDERSIGNED HEREBY CONFIRMS THAT THE AMOUNT OF

 

--------------------------------------------------------------------------------


 

THIS DRAWING DOES NOT EXCEED THE CURRENT AVAILABLE AMOUNT OF THE LETTER OF
CREDIT.](4)

 

3.                                      THE BENEFICIARY IS ENTITLED TO RECEIVE
THE AMOUNT DEMANDED HEREBY PURSUANT TO, AND IN ACCORDANCE WITH, THE TERMS OF THE
PURCHASE AND SALE AGREEMENT DATED AS OF JANUARY 8, 2006 BETWEEN DUKE ENERGY
AMERICAS, LLC AND DYNEGY POWER GENERATION (F/K/A DYNEGY POWER GENERATION, LLC,
LSP POWER GENERATION, LLC AND LSP BAY II HARBOR HOLDING, LLC), AS AMENDED, AND
THE LETTER OF CREDIT.

 

4.                                      YOU ARE HEREBY DIRECTED TO PAY THE
AMOUNT SO DEMANDED TO:  [INSERT WIRE TRANSFER INSTRUCTIONS]

 

--------------------------------------------------------------------------------

(4)                                 In any Drawing Certificate that is presented
in accordance with the provisions of the Letter of Credit, only one of the
bracketed provisions (as applicable) should be inserted into such Drawing
Certificate.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE BENEFICIARY HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THE [      ] DAY OF [MONTH], [YEAR].

 

VERY TRULY YOURS,

 

 

DUKE ENERGY CORPORATION

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

TO MACQUARIE BANK LIMITED
IRREVOCABLE STANDBY LETTER OF CREDIT NO. [CLXXXXX]

 

REQUEST FOR TRANSFER OF THE LETTER OF CREDIT

 

MACQUARIE BANK LIMITED

1 MARTIN PLACE

SYDNEY NSW 2000

AUSTRALIA

ATTN: EXECUTIVE DIRECTOR, LEGAL RISK MANAGEMENT DIVISION,

FIXED INCOME, CURRENCIES AND COMMODITIES

FACSIMILE NO.: (+61 2) 8232 4540

TELEPHONE NO.: (+61 2) 8232 3333

E-MAIL: FICC.NOTICES@MACQUARIE.COM

 

WITH A COPY TO:

MACQUARIE BANK LIMITED

HOUSTON REPRESENTATIVE OFFICE

ATTN: TRADE FINANCE, LEVEL 31

500 DALLAS STREET

HOUSTON, TEXAS 77002

FACSIMILE NO.: (+1 713) 275-6369

TELEPHONE NO.: (+1 713) 275-8975

 

I.                                        INSTRUCTIONS FOR TRANSFER REQUEST

 

1.                                      LETTER OF TRANSFER REQUEST FORM MUST BE
IN THE NAME OF THE BENEFICIARY.

 

2.                                      THE LETTER OF TRANSFER SHALL BE
PURPORTEDLY SIGNED BY AN OFFICER OF THE BENEFICIARY.

 

3.                                      ORIGINAL LETTER OF CREDIT MUST ACCOMPANY
THE TRANSFER REQUEST FORM.

 

4.                                      PAYMENT OF TRANSFER FEE MUST BE MADE BY
EITHER BENEFICIARY’S CERTIFIED CHECK OR CASHIER’S CHECK PAYABLE TO MACQUARIE
BANK LIMITED COVERING OUR TRANSFER FEE.

 

5.                                      PLEASE ENSURE ALL INFORMATION IS
COMPLETED.

 

6.                                      PLEASE USE THE FOLLOWING FORMAT:

 

DEMAND FOR TRANSFER

 

 

 

 

                      ,        

 

--------------------------------------------------------------------------------


 

ISSUING BANK

 

MACQUARIE BANK LIMITED

1 MARTIN PLACE

SYDNEY NSW 2000

AUSTRALIA

ATTN: EXECUTIVE DIRECTOR, LEGAL RISK MANAGEMENT DIVISION,

FIXED INCOME, CURRENCIES AND COMMODITIES

FACSIMILE NO.: (+61 2) 8232 4540

TELEPHONE NO.: (+61 2) 8232 3333

E-MAIL: FICC.NOTICES@MACQUARIE.COM

 

WITH A COPY TO:

MACQUARIE BANK LIMITED

HOUSTON REPRESENTATIVE OFFICE

ATTN: TRADE FINANCE, LEVEL 31

500 DALLAS STREET

HOUSTON, TEXAS 77002

FACSIMILE NO.: (+1 713) 275-6369

TELEPHONE NO.: (+1 713) 275-8975

 

RE:                           MACQUARIE BANK LIMITED IRREVOCABLE STANDBY LETTER
OF CREDIT NO. [CLXXXXX] (“LETTER OF CREDIT”)

 

THE UNDERSIGNED BENEFICIARY DEMANDS TRANSFER OF THE RIGHTS TO DEMAND FURTHER
PAYMENT UNDER THE LETTER OF CREDIT TO THE FOLLOWING PERSON AT THE FOLLOWING
ADDRESS:

 

 

 

BENEFICIARY STATES THAT THE NAME OF THE ABOVE-IDENTIFIED TRANSFEREE IS THE FULL
AND CORRECT LEGAL NAME OF SUCH PERSON.

 

BENEFICIARY STATES THAT THE ABOVE-IDENTIFIED PERSON IS THE TRANSFEREE, FROM AND
AFTER THE EFFECTIVE DATE SHOWN BELOW, OF ALL OF BENEFICIARY’S RIGHTS THAT ARE
SUPPORTED BY THE LETTER OF CREDIT AND BENEFICIARY’S RELATED OBLIGATIONS UNDER
THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED AS OF JANUARY 8, 2006 BETWEEN
DUKE ENERGY AMERICAS, LLC AND DYNEGY POWER GENERATION INC. (F/K/A DYNEGY POWER
GENERATION, LLC, LSP POWER GENERATION, LLC AND LSP BAY II HARBOR HOLDING, LLC),
AS AMENDED (THE “INITIAL PSA”), AND THAT CERTAIN PSA AND LETTER OF CREDIT
AMENDMENT AGREEMENT MADE AND ENTERED INTO AS OF JULY 27, 2011, BY AND BETWEEN
DYNEGY POWER GENERATION INC.  ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES
THAT IS REFERENCED AS A PARTY THEREON.

 

BENEFICIARY FURTHER STATES THAT THERE IS NO OUTSTANDING DEMAND OR REQUEST FOR
PAYMENT OR OTHER TRANSFER UNDER THE LETTER OF CREDIT.  BENEFICIARY AGREES TO
MAKE NO SUCH DEMAND WHILE THIS DEMAND FOR

 

--------------------------------------------------------------------------------


 

TRANSFER IS OUTSTANDING, PROVIDED, HOWEVER, THAT YOU AGREE TO NOTIFY THE
UNDERSIGNED BENEFICIARY IN WRITING ON OR BEFORE THE PROPOSED EFFECTIVE DATE OF
THE TRANSFER OF THE COMPLETION AND APPROVAL OF THE REQUESTED TRANSFER, OR OF
YOUR REJECTION OR DENIAL OF THE REQUESTED TRANSFER WHEREUPON BENEFICIARY (IN THE
EVENT OF A DENIAL) OR TRANSFEREE (IN THE EVENT OF A TRANSFER) SHALL AGAIN HAVE
THE RIGHT TO DEMAND PAYMENTS UNDER THE LETTER OF CREDIT IN ACCORDANCE WITH THE
TERMS THEREOF.

 

ENCLOSED IS THE LETTER OF CREDIT (INCLUDING ALL AMENDMENTS).  PLEASE EFFECTUATE
THE DEMANDED TRANSFER AS OF THE FOLLOWING EFFECTIVE DATE: 
                                               (WHICH EFFECTIVE DATE IS NOT LESS
THAN TEN BUSINESS DAYS AFTER THE DATE OF THIS DEMAND FOR TRANSFER).  PLEASE DO
SO BY MARKING AND DELIVERING THE LETTER OF CREDIT OR BY DELIVERING A REPLACEMENT
TO THE ABOVE-IDENTIFIED PERSON AS THE TRANSFEREE BENEFICIARY AND BY NOTIFYING
THE UNDERSIGNED THEREOF.

 

BENEFICIARY AGREES TO PAY, ON DEMAND, ISSUER’S CUSTOMARY TRANSFER FEE NOT TO
EXCEED ONE THOUSAND U.S. DOLLARS ($1000).

 

THIS DEMAND AND STATEMENT ARE MADE AS OF THE DATE HEREOF.

 

YOURS FAITHFULLY,

 

DUKE ENERGY CORPORATION

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

]

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

EXHIBIT D-1

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Foreign Lender]

 

Date: [                     ,         ]

 

Dynegy Inc.

 

 

 

Email:

 

Re:  Dynegy Inc.— Foreign Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.9(e) of the Letter of Credit Reimbursement Agreement, dated as of
September 18, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), Macquarie Bank Limited
(together with its successors and assigns, the “Issuing Lender”) and Macquarie
Energy LLC, a Delaware limited liability company (together with its successors
and assigns, the “Lender”).  Unless otherwise defined herein, capitalized terms
used herein have the meanings provided in the Agreement.

 

[Insert name of applicable Foreign Lender] (the “Foreign Lender”) is providing
this U.S. Tax Compliance Certificate pursuant to Section 3.9(e) of the
Agreement.  Foreign Lender hereby represents and warrants that:

 

1.                                      The Foreign Lender is the sole record
and beneficial owner of the Obligations in respect of which it is providing this
U.S. Tax Compliance Certificate.  The Foreign Lender is not a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”);

 

2.                                      The Foreign Lender is not a 10-percent
shareholder of the Account Party within the meaning of Section 871(h)(3)(B) or
881(c)(3)(B) of the Code; and

 

3.                                      The Foreign Lender is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Account Party with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8-BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Account
Party, and (2) the undersigned shall have at all times furnished the Account
Party with a properly completed and currently effective certificate in either
the calendar year in which each payment is

 

22

--------------------------------------------------------------------------------


 

to be made to the undersigned, or in either of the two calendar years preceding
such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF FOREIGN LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D-2

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

 

Date: [                     ,         ]

 

Dynegy Inc.

 

 

Email:

 

Re:                                                            Dynegy Inc. —
Foreign Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.9(e) of the Letter of Credit Reimbursement Agreement, dated as of
September 18, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), Macquarie Bank Limited
(together with its successors and assigns, the “Issuing Lender”) and Macquarie
Energy LLC, a Delaware limited liability company (together with its successors
and assigns, the “Lender”). Unless otherwise defined herein, capitalized terms
used herein have the meanings provided in the Agreement.

 

[Insert name of applicable Participant] (the “Non-U.S. Participant”) is
providing this U.S. Tax Compliance Certificate pursuant to Section 3.9(e) of the
Agreement.  The Non-U.S. Participant hereby represents and warrants that:

 

1.                                      The Non-U.S. Participant is the sole
record and beneficial owner of the participation in respect of which it is
providing this U.S. Tax Compliance Certificate.  The Non-U.S. Participant is not
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”);

 

2.                                      The Non-U.S. Participant is not a
10-percent shareholder of the Account Party within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Code; and

 

3.                                      The Non-U.S. Participant is not a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Account Party with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8-BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Account
Party, and (2) the undersigned shall have at all times furnished the Account
Party with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

24

--------------------------------------------------------------------------------


 

 

[INSERT NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D-3

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

 (For Non-U.S. Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

 

Date: [                     ,         ]

 

Dynegy Inc.

 

 

Email:

 

Re:                                                            Dynegy Inc. —
Foreign Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.9(e) of the Letter of Credit Reimbursement Agreement, dated as of
September 18, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), Macquarie Bank Limited
(together with its successors and assigns, the “Issuing Lender”) and Macquarie
Energy LLC, a Delaware limited liability company (together with its successors
and assigns, the “Lender”).  Unless otherwise defined herein, capitalized terms
used herein have the meanings provided in the Agreement.

 

[Insert name of applicable Participant] (“Non-U.S. Participant”) is providing
this U.S. Tax Compliance Certificate pursuant to Section 3.9(e) of the
Agreement.  Non-U.S. Participant hereby represents and warrants that:

 

1.                                      Non-U.S. Participant is the sole record
owner of the participation in respect of which it is providing this U.S. Tax
Compliance Certificate and its partners/members are the sole beneficial owners
of such participation.  Neither Non-U.S. Participant nor any of its
partners/members is a “bank” for purposes of Section 871(h) or 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”);

 

2.                                      None of the partners/members of Non-U.S.
Participant is a 10-percent shareholder of the Account Party within the meaning
of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code; and

 

3.                                      None of the partners/members of Non-U.S.
Participant is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Account Party with IRS Form W-8IMY accompanied
by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8-BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8-BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Account Party and (2) the
undersigned shall have at all times furnished the

 

26

--------------------------------------------------------------------------------


 

Account Party with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

27

--------------------------------------------------------------------------------


 

EXHIBIT D-4

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Foreign Lender]

 

Date: [                     ,         ]

 

Dynegy Inc.

 

 

Email:

 

Re:                                                            Dynegy Inc. —
Foreign Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.9(e) of the Letter of Credit Reimbursement Agreement, dated as of
September 18, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), Macquarie Bank Limited
(together with its successors and assigns, the “Issuing Lender”) and Macquarie
Energy LLC, a Delaware limited liability company (together with its successors
and assigns, the “Lender”).  Unless otherwise defined herein, capitalized terms
used herein have the meanings provided in the Agreement.

 

[Insert name of applicable Foreign Lender] (the “Foreign Lender”) is providing
this U.S. Tax Compliance Certificate pursuant to Section 3.9(e) of the
Agreement.  The Foreign Lender hereby represents and warrants that:

 

1.                                      The Foreign Lender is the sole record
owner of the Obligations in respect of which it is providing this U.S. Tax
Compliance Certificate and its partners/members are the sole beneficial owners
of such Obligations.  Neither the Foreign Lender nor any of its partners/members
is a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”);

 

2.                                      None of the partners/members of the
Foreign Lender is a 10-percent shareholder of the Account Party within the
meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code; and

 

3.                                      None of the partners/members of the
Foreign Lender is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Account Party with IRS Form W-8IMY accompanied
by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8-BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8-BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Account Party, and (2) the
undersigned shall have at all times furnished the Account Party with a properly
completed and currently effective certificate in either the calendar year in

 

28

--------------------------------------------------------------------------------


 

which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF FOREIGN LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

29

--------------------------------------------------------------------------------